EXHIBIT 10.71

 

FIRST AMENDMENT TO SETTLEMENT AGREEMENT AND STIPULATION

 

This FIRST AMENDMENT TO THE SETTLEMENT AGREEMENT AND STIPULATION (the "First
Amendment") is entered into as of May 18, 2016 (the "Effective Date") by and
between ELITE DATA SERVICES INC. f/k/a Dynamic Energy Alliance Corp.
("Company"), a Florida corporation, on the one hand, and BIRCH FIRST CAPITAL
FUND, LLC ("Birch First Capital"), a Delaware limited liability company and
BIRCH FIRST ADVISORS, LLC ("Birch Advisors"), a Delaware limited liability
company (together with Birch First Capital, "Birch First"), on the other hand.
Company, Birch First Capital, and Birch Advisors are each referred to herein
collectively as a "Party" and collectively, the "Parties."

 

RECITALS

 

WHEREAS, on July 23, 2015, the Company and Birch First Capital and Birch
Advisors executed a Settlement and Stipulation Agreement (the "Settlement
Agreement"), pursuant to which the parties agreed to fully resolve and dismiss,
with no liability admitted or deemed to be admitted by any party, any and all
claims that have been, or could have been, raised in the outstanding litigation
between the parties (the "Litigation"), as more specifically detailed in the
Settlement Agreement.

 

WHEREAS, on July 23, 2015, pursuant to the terms and conditions of the
Settlement Agreement, the Company executed an amended and restated convertible
debenture (the "Amended and Restated Note") in the principal amount of $300,000
bearing two percent (2%) interest per annum for a period of two years for the
benefit of Birch First Capital. Pursuant to the terms of the Amended and
Restated Note, $75,000 of the principal balance would be immediately converted
into shares of common stock of the Company at $0.10 per share for a total of
750,000 shares of the Company's Common Stock. The remaining $225,000 in
principal and interest of the Amended and Restated Note convertible on a
quarterly basis in the amount of $37,500 into shares of the Company's Common
Stock at a share price equal to the lesser of $0.10 per share, or fifty percent
(50%) of the three (3) lowest intraday trading average for the twenty (20) day
trading period prior to each conversion date, until paid in full, with accrued
and unpaid interested due and payable in the final payment, under certain terms
and conditions set forth in the Amended and Restated Note;

 

WHEREAS, on July 23, 2015, pursuant to the terms and conditions of the
Settlement Agreement referenced herein, the Company, executed a new Consulting
and Advisory Agreement (the "Consulting Agreement") with Birch Advisors (also
herein referred to as the "Consultant") for a period of twenty-four (24) months
to commence upon the execution date of the signed Agreement, payable in the form
of a convertible debenture ("New Note") in the amount of $300,000 at two percent
(2%) interest per annum for a period of two years. Pursuant to the Agreement,
Consultant shall be paid $37,500 each quarter in the form of a reduction of the
outstanding principal balance of the New Note, convertible into shares of the
Company's Common Stock at a share price equal to the lesser of $0.10 per share
or a twenty-five (25%) discount of the three (3) lowest intraday trading average
for the twenty (20) day trading period prior to each conversion date, until paid
in full, with accrued and unpaid interested due and payable in the final
payment.

 

The Consultant agreed to perform advisory and consultation services to the
Company, including, but not limited to, assisting Company's management with
general corporate operations, business development strategies, marketing and
business plans, SEC compliance and advising the Company on other ad-hoc matters
as appropriate. Pursuant to the terms of the Agreement, the Company had the
right to terminate the Agreement for Cause at any time upon sixty (60) days
written notice to the Consultant. The Consultant had the right to terminate this
Agreement if Company fails to comply with any of the material terms of this
Agreement, including without limitation its responsibilities for payment of fees
as set forth in this Agreement. The parties agreed that either the Company or
Consultant had the right to request a quarterly review by a designated third
party reviewer, whom shall determine if the Company has the right to terminate
the Agreement earlier for non-performance by the Consultant. The Agreement also
contained other customary and standard provisions.

 



 1

 



 

WHEREAS, no debt conversions or stock issuances, pursuant to the terms of
Amended and Restated Note or the New Note, were requested or completed by Birch
First Capital or Birch Advisors, respectively, as of the date of this First
Amendment; and

 

WHEREAS, the Company, Birch First Capital and Birch Advisors wish to further
amend and restate certain provisions of the Settlement Agreement, including, but
not limited to, the terms and conditions of the executed Amended and Restated
Note, Consulting Agreement and New Note (collectively the "Original
Agreements"), as set forth herein;

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing, the parties hereby agree as
follows:

 

1. Defined Terms. Unless otherwise indicated herein, all terms, which are
capitalized, but are not otherwise defined herein, shall have the meaning
ascribed to them in the Original Agreements.

 

2. Amended and Restated Original Note and New Note and Consulting Agreement.
Section 2 of the Settlement Agreement is hereby amended to reflect the
following:

 

(a) Section 2.1 of the Settlement Agreement is amended as follows:

 

2.1.1

"Company and Birch First Capital shall execute an Amended and Restated
Convertible Redeemable Note (the "Amended and Restated Redeemable Note No.1") in
the principal amount of USD $400,000, on the terms and conditions substantially
in the form annexed hereto as Exhibit A, which shall amend and restate the
original terms set forth in the original Amended and Restated Note executed on
or about July 23, 2015."

2.1.2

Company shall issue to Birch First Capital a three-year "cashless" stock
purchase warrant (the "Warrant No.1") for the right to purchase a total of
4,000,000 shares of Series B preferred Stock of the Company (the "Preferred
Warrant Shares"), at a purchase price of $0.001 per share, on the terms and
conditions substantially in the form annexed hereto as Exhibit B.

 

(b) Section 2.2 of the Settlement agreement is amended as follows:

 

2.2.1

"Company and Birch Advisors shall execute an Amended and Restated Convertible
Redeemable Note (the "Amended and Restated Redeemable Note No.2") in the
principal amount of USD $300,000, on the terms and conditions substantially in
the form annexed hereto as Exhibit C, which shall amend and restate the original
terms set forth in the original New Note executed on or about July 23, 2015."

2.2.2

"Company and Birch Advisors shall execute an Amended and Restated Consulting
Agreement (the "Amended and Restated Consulting Agreement") on the terms and
conditions substantially in the form annexed hereto as Exhibit D, including, but
not limited to, for a period of twenty-four (24) months, with consideration
payable to Birch Advisors and/or its assigns in cash in the amount of Ten
Thousand Dollars ($10,000.00) per month, including, any and all payments set
forth Amended and Restated Redeemable Note No.2, and the issuance by the Company
to Birch First Advisors and/or assigns a three-year "cashless" stock purchase
warrant (the "Warrant No.2") for the right to purchase up to 1,000,000 shares of
common stock of the Company (the "Common Warrant Shares") each month a strike
price of $0.001 per share (the "Exercise Price"), on the terms and conditions
substantially in the form annexed hereto as Exhibit E.

 

 2

 

 

3. Settlement. Section 3 of the Settlement Agreement shall be amended to reflect
the following:

 

"Following the execution of the First Amendment, the dismissal of the original
claims set forth in executed Stipulation of Dismissal with Prejudice as defined
in the Settlement Agreement shall remain in full effect and enforceable pursuant
to the terms therein, except insofar as such terms are hereby amended and
restated pursuant to Paragraph 2 of this First Amendment, as further reflected
in the executed Amended and Restated Redeemable Note No.1, Warrant No.1, Amended
and Restated Consulting Agreement, Amended and Restated Redeemable Note No.2,
and Warrant No.2 therein."

 

4. Conversions. Section 3 of the Settlement Agreement shall be amended to
reflect the following:

 

"Following the execution of the First Amendment, any and all terms and
conditions related conversions of the original Amended and Restated Note issued
to Birch First Capital and the New Note issued to Birch First Advisors shall be
amended and restated with the terms of conversions as set forth in the Amended
and Restated Redeemable Note No.1 and Amended and Restated Redeemable Note No.2,
more fully described in this First Amendment and referenced by exhibits herein.

 

5. Assignment. As further inducement for the execution of this First Amendment,
Company has agreed to the execution of the Assignment of Amended and Restated
Redeemable Note No.2 (the "Note Assignment") between Birch Advisors and Birch
First Capital, on the terms and conditions substantially in the form annexed
hereto as Exhibit F.

 

6. Ratifications; Inconsistent Provisions. Except as otherwise expressly
provided herein, the Original Agreements, are, and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects, except
that on and after the Effective Date: (i) all references in the Original
Agreements to "this Agreement", "hereto", "hereof", "hereunder" or words of like
import referring to the Original Agreements shall mean the Original Agreements
as amended by this Amendment and (ii) all references such as "thereto",
"thereof", "thereunder" or words of like import referring to the Original
Agreements shall mean the Original Agreements as amended by this Amendment.
Notwithstanding the foregoing to the contrary, to the extent that there is any
inconsistency between the provisions of the Original Agreements, and this
Amendment, the provisions of this Amendment shall control and be binding.

 

7. Counterparts. This Amendment may be executed in any number of counterparts,
all of which will constitute one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party. Facsimile or other electronic transmission of
any signed original document shall be deemed the same as delivery of an
original. 

 

[Signature Page to Follow on Next Page]

 



 3

 



 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

COMPANY

 

ELITE DATA SERVICES, INC.

By:

/s/ Charles Rimlinger

 Name:

Charles Rimlinger

Title:

Chief Executive Officer

 

BIRCH FIRST CAPITAL

 

BIRCH FIRST CAPITAL FUND LLC.

By:

Birch First Capital Management LLC

Its:

Manager

 

By:

/s/ Pier S. Bjorklund

 

Pier S. Bjorklund

Managing Director

 

And,

 

BIRCH FIRST ADVISORS

 

BIRCH FIRST ADVISORS LLC.

 

By:

/s/ Pier S. Bjorklund

 

Pier S. Bjorklund

Managing Director

 

 4

 

 

EXHIBIT A

 

AMENDED AND RESTATED REDEEMABLE NOTE NO.1

 

THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT")

 

US $400,000.00

 

ELITE DATA SERVICES, INC.

AMENDED AND RESTATED CONVERTIBLE REDEEMABLE NOTE NO. 1

 

FOR VALUE RECEIVED, ELITE DATA SERVICES, INC. (the "Company") promises to pay to
the order of BIRCH FIRST CAPITAL FUND LLC, a Delaware limited liability company
and its authorized successors and permitted assigns ("Holder"), the aggregate
principal face amount of FOUR HUNDRED THOUSAND DOLLARS (U.S. $400,000.00) on
July 23, 2017 ("Maturity Date") and to pay interest on the principal amount
outstanding hereunder at the rate of ten percent (10%) per annum commencing on
July 23, 2015 (the "Effective Date"), the original date of issuance of the
Original Amended and Restated Note, pursuant to the terms of the Original
Settlement Agreement dated on or about July 23, 2015 and the First Amendment to
the Original Agreement dated even date herewith between Company and Holder, of
which this Note is made apart of. The Company will pay interest payment and the
outstanding principal due upon this Note at the sixth month anniversary and
continuing until the Maturity Date. The forwarding of such check or wire
transfer shall constitute a payment of outstanding principal hereunder and shall
satisfy and discharge the liability for principal on this Note to the extent of
the sum represented by such check or wire transfer. Interest shall be payable in
Common Stock (as defined below) pursuant to paragraph 3(f) herein.

 

This Note is subject to the following additional provisions:

 

1. The Company shall be entitled to withhold from all payments any amounts
required to be withheld under applicable laws.

 

2. This Note may be transferred or exchanged only in compliance with the
Securities Act of 1933, as amended ("Act"), and applicable state securities
laws. Holder shall provide the Company with 3-day written notice of the Note's
transfer and shall presume that any attempted transfer to a party is deemed
qualified by the Holder. Any attempted transfer to a non-qualifying party shall
be treated by the Company as void. Prior to due presentment for transfer of this
Note, the Company and any agent of the Company may treat the person in whose
name this Note is duly registered on the Company's records as the owner hereof
for all other purposes, whether or not this Note be overdue, and neither the
Company nor any such agent shall be affected or bound by notice to the contrary.
Any Holder of this Note electing to exercise the right of conversion set forth
in Section 3(a) hereof, in addition to the requirements set forth in Section
3(b) and 3(c), and any prospective transferee of this Note, also is required to
give the Company written confirmation that this Note is being converted ("Notice
of Conversion") in the form annexed hereto as Exhibit A. The date of receipt
(including receipt by telecopy) of such Notice of Conversion shall be the
Conversion Date.

 



 5

 



 

3. Note Conversions; Interest Payments; Prepayments, Transfers, Etc.

 

(a) The Holder of this Note is entitled, at its option, beginning on the 181th
day after Effective Date, at any time, to convert all or any amount of the
principal face amount of this Note then outstanding into shares of the Company's
common stock (the "Common Stock") at a price ("Conversion Price") for each share
of Common Stock equal to the lesser of $0.01 per share or a discount of
fifty-eight percent (58%) of the lowest trading price of the Common Stock as
reported on the OTCQB marketplace which the Company's shares are traded or any
market upon which the Common Stock may be traded in the future ("Exchange"), for
the ten (10) prior trading days including the day upon which a Notice of
Conversion is received by the Company and its transfer agent (provided such
Notice of Conversion is delivered by electronic method of communication to the
Company or its transfer agent after 4 P.M. Eastern Standard or Daylight Savings
Time if the Holder wishes to include the same day closing price) beginning on
the 181th day after Effective Date.

 

(b) If the shares have not been delivered within three (3) business days, the
Notice of Conversion may be rescinded. Such conversion shall be effectuated by
the transfer agent of the Company delivering the shares of Common Stock to the
Holder within three (3) business days of receipt by the Company of the Notice of
Conversion. Accrued but unpaid interest shall be subject to conversion. No
fractional shares or scrip representing fractions of shares will be issued on
conversion, but the number of shares issuable shall be rounded to the nearest
whole share. To the extent the Conversion Price of the Company's Common Stock
closes below the par value per share, the Company will take all steps necessary
to solicit the consent of the stockholders to reduce the par value to the lowest
value possible under law. The Company agrees to honor all conversions submitted
pending this decrease.

 

(c) At any time or times on or after the Maturity Date, the Holder shall be
entitled to convert all of the outstanding and unpaid principal amount of this
Note into fully paid and non-assessable shares of Common Stock in accordance
with the stated Conversion Price. The Holder shall not be entitled to convert on
a Conversion Date that amount of the Note in connection with that number of
shares of Common Stock which would be in excess of the sum of (i) the number of
shares of Common Stock beneficially owned by the Holder and its affiliates on a
Conversion Date, (ii) any Common Stock issuable in connection with the
unconverted portion of the Note, and (iii) the number of shares of Common Stock
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made on a Conversion Date, which would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Company on such Conversion Date. For
the purposes of the provision to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. Subject to
the following, the Holder shall not be limited to aggregate conversions of 4.99%
("Conversion Limitation 1"). The Holder shall have the authority to determine
whether the restriction contained in this Section 3(c) will limit any conversion
hereunder. The Holder may waive the conversion limitation described in this
Section 3(c), in whole or in part, upon and effective after 61-days prior
written notice to the Company to increase such percentage to up to 9.99%
("Conversion Limitation 2").

 

(d) The Company shall not issue any fraction of a share of Common Stock upon any
conversion; if such issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share except in the event that rounding up
would violate the conversion limitation set forth in section 3(c) above.

 



 6

 



 

(e) If the Company, at any time after the Issuance Date, shall issue any
securities convertible into or exchangeable for, directly or indirectly, Common
Stock ("Convertible Securities"), other than the Note, or any rights or warrants
or options to purchase any such Common Stock or Convertible Securities, shall be
issued or sold (collectively, the "Common Stock Equivalents") and the aggregate
of the price per share for which Additional Shares of Common Stock may be
issuable thereafter pursuant to such Common Stock Equivalent, plus the
consideration received by the Company for issuance of such Common Stock
Equivalent divided by the number of shares of Common Stock issuable pursuant to
such Common Stock Equivalent (the "Aggregate Per Common Share Price") shall be
less than the applicable Conversion Price then in effect, or if, after any such
issuance of Common Stock Equivalents, the price per share for which Additional
Shares of Common Stock may be issuable thereafter is amended or adjusted, and
such price as so amended shall make the Aggregate Per Share Common Price be less
than the applicable Conversion Price in effect at the time of such amendment or
adjustment, then the applicable Conversion Price upon each such issuance or
amendment shall be reduced to the lower of: (i) the Conversion Price; or (ii) a
twenty-five percent (25%) discount to the lowest Aggregate Per Common Share
Price (whether or not such Common Stock Equivalents are actually then
exercisable, convertible or exchangeable in whole or in part) as of the earlier
of (A) the date on which the Company shall enter into a firm contract for the
issuance of such Common Stock Equivalent, or (B) the date of actual issuance of
such Common Stock Equivalent. No adjustment of the applicable Conversion Price
shall be made under this Section 6 upon the issuance of any Convertible Security
which is outstanding on the day immediately preceding the Issuance Date. No
adjustment shall be made to the Conversion Price upon the issuance of Common
Stock pursuant to the exercise, conversion or exchange of any Convertible
Security or Common Stock Equivalent where an adjustment to the Conversion Price
was made as a result of the issuance or purchase of any Convertible Security or
Common Stock Equivalent.

 

(f) Interest on any unpaid principal balance of this Note shall be paid at the
rate of ten percent (10%) per annum with the first payment being made on the
sixth-month anniversary of this Note. Interest shall be paid by the Company in
Common Stock ("Interest Shares"). Holder may, at any time after six months, send
in a Notice of Conversion to the Company for Interest Shares based on the
formula provided in Section 3(a) above. The dollar amount converted into
Interest Shares shall be all or a portion of the accrued interest calculated on
the unpaid principal balance of this Note to the date of such notice.

 

(g) The Notes may be prepaid, in whole or in part, with the following penalties:
(i) if the note is prepaid within 90 days of the issuance date, then at 120% of
the face amount plus any accrued interest; (ii) if the note is prepaid within 91
days after the issuance date but less than 150 days after the issuance date,
then at 130% of the face amount plus any accrued interest; (iii) if the note is
prepaid within 150 days after the issuance date but less than 180 days after the
issuance date, then at 140% of the face amount plus any accrued interest. This
Note may not be prepaid after the 180th day without written permission from
Holder. Such redemption must be closed and funded within three (3) days of
giving notice of redemption of the right to redeem shall be null and void.

 

(h) Upon (i) a transfer of all or substantially all of the assets of the Company
to any person in a single transaction or series of related transactions, (ii) a
reclassification, capital reorganization or other change or exchange of
outstanding shares of the Common Stock, other than a forward or reverse stock
split or stock dividend, or (iii) any consolidation or merger of the Company
with or into another person or entity in which the Company is not the surviving
entity (other than a merger which is effected solely to change the jurisdiction
of incorporation of the Company and results in a reclassification, conversion or
exchange of outstanding shares of Common Stock solely into shares of Common
Stock) (each of items (i), (ii) and (iii) being referred to as a "Sale Event"),
then, in each case, the Company shall, upon request of the Holder, redeem this
Note in cash for 150% of the principal amount, plus accrued but unpaid interest
through the date of redemption, or at the election of the Holder, such Holder
may convert the unpaid principal amount of this Note (together with the amount
of accrued but unpaid interest) into shares of Common Stock immediately prior to
such Sale Event at the Conversion Price.

 

(i) In case of any Sale Event (not to include a sale of all or substantially all
of the Company's assets) in connection with which this Note is not redeemed or
converted, the Company shall cause effective provision to be made so that the
Holder of this Note shall have the right thereafter, by converting this Note, to
purchase or convert this Note into the kind and number of shares of stock or
other securities or property (including cash) receivable upon such
reclassification, capital reorganization or other change, consolidation or
merger by a holder of the number of shares of Common Stock that could have been
purchased upon exercise of the Note and at the same Conversion Price, as defined
in this Note, immediately prior to such Sale Event. The foregoing provisions
shall similarly apply to successive Sale Events. If the consideration received
by the holders of Common Stock is other than cash, the value shall be as
determined by the Board of Directors of the Company or successor person or
entity acting in good faith.

 



 7

 



 

4. The Holder agrees that so long as this Note from the Holder and the Company
remains outstanding, the Holder will not enter into or effect "short sales" of
the Common Stock or hedging transaction which establishes a net short position
with respect to the Common Stock of the Company. The Company acknowledges and
agrees that upon delivery of a conversion notice by the Holder, the Holder
immediately owns the shares of Common Stock described in the conversion notice
and any sale of those shares issuable under such conversion notice would not be
considered short sales. 

 

5. No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 

6. The Company hereby expressly waives demand and presentment for payment,
notice of non-payment, protest, notice of protest, notice of dishonor, notice of
acceleration or intent to accelerate, and diligence in taking any action to
collect amounts called for hereunder and shall be directly and primarily liable
for the payment of all sums owing and to be owing hereto.

 

7. The Company agrees to pay all costs and expenses, including reasonable
attorneys' fees and expenses, which may be incurred by the Holder in collecting
any amount due under this Note.

 

8. If one or more of the following described "Events of Default" shall occur:

 

(a) The Company shall default in the payment of principal or interest on this
Note to the Holder by the Company as of the Maturity Date; or

 

(b) Any of the representations or warranties made by the Company herein or in
any certificate or financial or other written statements heretofore or hereafter
furnished by or on behalf of the Company in connection with the execution and
delivery of this Note under which this note was issued shall be false or
misleading in any respect; or

 

(c) The Company shall fail to perform or observe, in any respect, any covenant,
term, provision, condition, agreement or obligation of the Company under this
Note or any other note issued to the Holder; or

 

(d) The Company shall (1) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; (2) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; (3) file a petition for bankruptcy relief,
consent to the filing of such petition or have filed against it an involuntary
petition for bankruptcy relief, all under federal or state laws as applicable;
or

 

(e) A trustee, liquidator or receiver shall be appointed for the Company or for
a substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment; or

 

(f) Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company; or

 



 8

 



 

(g) One or more money judgments, writs or warrants of attachment, or similar
process, in excess of fifty thousand dollars ($50,000) in the aggregate, shall
be entered or filed against the Company or any of its properties or other assets
and shall remain unpaid, unvacated, unbonded or unstayed for a period of thirty
(30) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder with the exception of the current litigation that is
already disclosed as reported on the Company's public filings; or

 

(h) The Company shall have its Common Stock delisted from a market (including
the OTCQB marketplace) or, if the Common Stock trades on an exchange, then
trading in the Common Stock shall be suspended for more than ten (10)
consecutive days;

 

(i) The Company shall not deliver to the Holder the Common Stock pursuant to
paragraph 4 herein without restrictive legend within three (3) business days of
its receipt of a Notice of Conversion (provided that a reasonable attorney
opinion has been provided by Holder to the Company in which it deems it can
reasonably rely); or

 

(j) The Company shall not be "current" in its filings with the Securities and
Exchange Commission, and such shall not be cured within ten (10) business days;
or

 

(k) The Company shall lose the "bid" price for its stock and a market (including
the OTCBB marketplace or other exchange)

 

Then, or at any time thereafter, unless cured within five (5) business days, and
in each and every such case, unless such Event of Default shall have been waived
in writing by the Holder (which waiver shall not be deemed to be a waiver of any
subsequent default) at the option of the Holder and in the Holder's sole
discretion, the Holder may consider this Note immediately due and payable,
without presentment, demand, protest or (further) notice of any kind (other than
notice of acceleration), all of which are hereby expressly waived, anything
herein or in any note or other instruments contained to the contrary
notwithstanding, and the Holder may immediately, and without expiration of any
period of grace, enforce any and all of the Holder's rights and remedies
provided herein or any other rights or remedies afforded by law. Upon an Event
of Default, interest shall accrue at a default interest rate of 24% per annum
or, if such rate is usurious or not permitted by current law, then at the
highest rate of interest permitted by law. In the event of a breach of Section
8(i) the penalty shall be $50 per day the shares are not issued beginning on
the 5th day after the conversion notice was delivered to the Company. This
penalty shall increase to $100 per day beginning on the 10th day. The penalty
for a breach of Section 8(k) shall be an increase of the outstanding principal
amounts by 20%. In case of a breach of Section 8(h), the outstanding principal
due under this Note shall increase by 50%. Further, if a breach of Section 8(m)
occurs or is continuing after the 6-month anniversary of the Note, then the
Holder shall be entitled to use the lowest closing bid price during the
delinquency period (after cure period) as a base price for the conversion. For
example, if the lowest closing bid price during the delinquency period is $0.01
per share and the conversion discount is 50% the Holder may elect to convert
future conversions at $0.001 per share. If this Note is not paid at maturity,
the outstanding principal due under this Note shall increase by ten percent
(10%).

 

9. At the Holder's election, if the Company fails for any reason to deliver to
the Holder the conversion shares by the by the 3rd business day following the
delivery of a Notice of Conversion to the Company and if the Holder incurs a
Failure to Deliver Loss, then at any time the Holder may provide the Company
written notice and documentary evidence indicating the amounts payable to the
Holder in respect of the Failure to Deliver Loss and the Company must make the
Holder whole as follows: Failure to Deliver Loss = [(High trade price at any
time on or after the day of exercise) x (Number of conversion shares)]. Such
failure to deliver will be repayable in the Company's Common Stock.

 



 9

 



 

10. In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

11. Neither this Note nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the Company and the
Holder.

 

12. The Company represents that it is not a "shell" issuer and has never been a
"shell" issuer or that if it previously has been a "shell" issuer that at least
12 months have passed since the Company has reported Form 10 type information
indicating it is no longer a "shell issuer.

 

13. The Holder agrees that so long as this Note from the Holder and the Company
remains outstanding, the Holder will not enter into or effect "short sales" of
the Common Stock or hedging transaction which establishes a net short position
with respect to the Common Stock of the Company. The Company acknowledges and
agrees that upon delivery of a conversion notice by the Holder, the Holder
immediately owns the shares of Common Stock described in the conversion notice
and any sale of those shares issuable under such conversion notice would not be
considered short sales.

 

14. The Company will give the Holder direct notice of any corporate actions,
including but not limited to name changes, stock splits, recapitalizations etc.
This notice shall be given to the Holder as soon as possible under law.

 

15. Any dispute or claim arising to or in any way related to this Note or the
rights and obligations of each of the parties hereto may be settled by binding
arbitration pursuant. All arbitration shall be conducted in accordance with the
rules and regulations of the American Arbitration Association ("AAA"). AAA shall
designate an arbitrator from an approved list of arbitrators following both
parties' review and deletion of those arbitrators on the approved list having a
conflict of interest with either party. The Company agrees that a final
non-appealable judgment in any such suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on such judgment or in any other
lawful manner.The Company hereto knowingly and voluntarily waives any and all
rights it may have to a trial by jury with respect to any litigation based on,
or arising out of, under, or in connection with, this note.

 

16. This Note shall be governed by and construed in accordance with the laws of
Florida applicable to contracts made and wholly to be performed within the State
of Florida and shall be binding upon the successors and assigns of each party
hereto. The Holder and the Company hereby mutually waive trial by jury and
consent to exclusive jurisdiction and venue in the courts of the State of
Florida. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

 



 10

 



 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized on the date referenced below.

 

 

ELITE DATA SERVICES, INC.

 

    

Date: May 18, 2016

By

/s/ Charles Rimlinger

 

 

 

Charles Rimlinger

 

 

 

Chief Executive Officer

 



 

 11

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $___________ of the above
Note into _________ Shares of Common Stock of Elite Data Services, Inc.
("Shares") according to the conditions set forth in such Note, as of the date
written below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion:
________________________________________________________________

 

Applicable Conversion Price:
_________________________________________________________

 

Signature:
_______________________________________________________________________

                 [Print Name of Holder and Title of Signer]

 

Address:
________________________________________________________________________

 

                 ________________________________________________________________________

 

SSN or EIN: _____________________________

 

Shares are to be registered in the following name:
__________________________________________

 

Name: __________________________________________________________________________

 

Address:
________________________________________________________________________

 

Tel:  ___________________________________

 

Fax: ___________________________________

 

SSN or EIN: _____________________________

 

Shares are to be sent or delivered to the following account:
__________________________________

 

Account Name:
___________________________________________________________________

 

Address:
________________________________________________________________________

 

 12

 

 

EXHIBIT B

 

WARRANT NO.1

 

WARRANT AGREEMENT

 

NEITHER THIS WARRANT NOR THE SHARES OF PREFERRED STOCK FOR WHICH THIS WARRANT IS
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT")
AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.

 

WARRANT TO PURCHASE SERIES B PREFERRED STOCK

EXERCISE PRICE: $0.001 PER SHARE

 

Warrant Certificate Number: W-BFCF-1

Number of Shares of Preferred Stock: Four Million (4,000,000) Shares  

Date of Issuance: May 18, 2016 

Expiration Date: May 18, 2019 at 5:00 PM, New York Time

 

ELITE DATA SERVICES, INC. (OTCBB:DEAC), a Florida corporation (the "Company"),
hereby certifies that, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, BIRCH FIRST CAPITAL FUND LLC, a
Delaware limited liability and/or assigns, the registered holder hereof or its
permitted assigns (the "Holder"), is entitled, subject to the terms set forth
below, to purchase from the Company, at the Exercise Price (as defined below)
then in effect, upon surrender of this Warrant to Purchase Preferred Stock
(including any Warrants to Purchase Preferred and/or Common Stock issued in
exchange, transfer or replacement hereof, the "Warrant"), at any time or times
on or after the Issuance Date, but not after 5:00 p.m., New York time, on May
18, 2019 (the "Expiration Date"), Four Million (4,000,000) fully paid
nonassessable shares of Preferred Stock (as defined below) (the "Warrant
Shares"). Except as otherwise defined herein, capitalized terms in this Warrant
shall have the meanings set forth in Section 13. This Warrant is issued pursuant
to that certain First Amendment to the Settlement Agreement and Stipulation (the
"Settlement Agreement") dated as of May 18, 2016 by and among the Company and
the original Holder hereof.

 

1. EXERCISE OF WARRANT.

 

(a) Mechanics of Exercise.Subject to the terms and conditions hereof, this
Warrant may be exercised by the Holder on any day after the Issuance Date, in
whole or in part, by delivery of a written notice, in the form attached hereto
as Exhibit A (the "Exercise Notice"), of the Holder's election to exercise this
Warrant. The Holder shall be required to deliver the original Warrant in order
to effect an exercise hereunder. Execution and delivery of the Exercise Notice
with respect to less than all of the Warrant Shares shall have the same effect
as cancellation of the original Warrant and issuance of a new Warrant evidencing
the right to purchase the remaining number of Warrant Shares. On or before the
fifth (5th) Business Day following the date on which the Company has received
the Exercise Notice, the Company shall transmit an acknowledgment of
confirmation of receipt of the Exercise Notice to the Holder and the Company's
transfer agent ("Transfer Agent"). On or before the tenth (10th) Business Day
following the date on which the Company has received the Exercise Notice (the
"Share Delivery Date"), the Company shall issued in book position, registered in
the Company's share register in the name of the Holder or its designee, for the
number of shares of Preferred Stock to which the Holder is entitled pursuant to
such exercise. Upon delivery of the Exercise Notice, the Holder shall be deemed
for all corporate purposes to have become the holder of record of the Warrant
Shares with respect to which this Warrant has been exercised, irrespective of
the date such Warrant Shares are delivered by book position confirmation
evidencing such Warrant Shares, as the case may be. If this Warrant is submitted
in connection with any exercise pursuant to this Section 1(a) and the number of
Warrant Shares represented by this Warrant submitted for exercise is greater
than the number of Warrant Shares being acquired upon an exercise, then the
Company shall as soon as practicable and in no event later than three (3)
Business Days after any exercise and at its own expense, issue a new Warrant (in
accordance with Section IV) representing the right to purchase the number of
Warrant Shares purchasable immediately prior to such exercise under this
Warrant, less the number of Warrant Shares with respect to which this Warrant is
exercised. No fractional shares of Preferred Stock are to be issued upon the
exercise of this Warrant, but rather the number of shares of Preferred Stock to
be issued shall be rounded down to the nearest whole number.

 



 13

 



 

(b) Exercise Price.For purposes of this Warrant, the ("Exercise Price") means
$0.001 per share for the total amount of the Warrant Shares granted to Holder in
this Warrant.

 

(c) Payment of Exercise Price. Within two (2) Trading Days of the date of the
Exercise Notice, the Holder shall make payment to the Company of an amount equal
to the applicable Exercise Price multiplied by the number of Warrant Shares as
to which this Warrant is being exercised (the "Aggregate Exercise Price") in
cash or by wire transfer of immediately available funds. In lieu of such cash
payment, the Holder may also exercise the Warrant by delivery to the Company a
written note of an election to effect a cashless exercise for Warrant Shares in
whole or in part, pursuant to this Section 1(c) (the "Cashless Exercise"). To
the effect a Cashless Exercise, the Holder will surrender this Warrant for that
number of shares of Preferred Stock determined by multiplying the number of
Warrant Shares to which it would otherwise be entitled by a fraction, the
numerator of which shall be the difference between (i) the then current Market
Price of a share of the Preferred Stock on the date of exercise, and (ii) the
Purchase Price, and the denominator of which shall be the then current Market
Price per share of Preferred Stock. In the event that this Warrant is not
exercised in full immediately prior to the end of the Exercise Period and at
such time the then current Market Price of a share of Preferred Stock is greater
than the Purchase Price, this Warrant shall be deemed automatically exercised as
to the remaining Warrant Shares at such time by Cashless Exercise without the
delivery of any written notice from the Holder.

 

(d) Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed.

 

(e) Beneficial Ownership. The Holder shall not have the right to exercise this
Warrant, to the extent that after giving effect to such exercise, such Person
(together with such Person's affiliates) would beneficially own in excess of
4.99% (the "Maximum Percentage") of the shares of Common Stock underlying the
Preferred Stock outstanding immediately after giving effect to such exercise.
The Company shall be entitled to rely on Holder's exercise notice as an
indication that Holder will not, pursuant to such exercise, exceed the Maximum
Percentage. For purposes of the foregoing sentence, the aggregate number of
shares of Preferred Stock beneficially owned by such Person and its affiliates
shall include the number of shares of Preferred Stock issuable upon exercise of
this Warrant with respect to which the determination of such sentence is being
made, but shall exclude shares of Preferred Stock which would be issuable upon
(i) exercise of the remaining, unexercised portion of this Warrant beneficially
owned by such Person and its affiliates and (ii) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company
beneficially owned by such Person and its affiliates (including, without
limitation, any convertible notes or convertible preferred stock or warrants)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein. Except as set forth in the preceding sentence, for purposes of
this paragraph, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended. For purposes
of this Warrant, in determining the number of outstanding shares of Preferred
Stock, the Holder may rely on the number of outstanding shares of Preferred
Stock as reflected in (1) the Company's most recent Form 10-K, Form 10-Q,
Current Report on Form 8-K or other public filing with the Securities and
Exchange Commission, as the case may be, (2) a more recent public announcement
by the Company or (3) any other notice by the Company or the Transfer Agent
setting forth the number of shares of Preferred Stock outstanding. For any
reason at any time, upon the written or oral request of the Holder, the Company
shall within two (2) Business Days confirm orally and in writing to the Holder
the number of shares of Preferred Stock then outstanding. In any case, the
number of outstanding shares of Preferred Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Warrant, by the Holder and its affiliates since the date as of which such
number of outstanding shares of Preferred Stock was reported. By written notice
to the Company, the Holder may from time to time increase or decrease the
Maximum Percentage to any other percentage not in excess of 9.99% specified in
such notice; provided that (i) any such increase will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company, and (ii)
any such increase or decrease will apply only to the Holder. The provisions of
this paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 1(e) to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
beneficial ownership limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.

 



 14

 



 

2. REPRESENTATIONS.

 

(a) By the Holder. The Holder represents and warrants to the Company as follows:


 

(i)

It is an "accredited investor" within the meaning of Rule 501 of the Securities
Act. This Warrant is acquired for the Holder's own account for investment
purposes and not with a view to any offering or distribution within the meaning
of the Securities Act and any applicable state securities laws. The Holder has
no present intention of selling or otherwise disposing of the Warrant or the
Warrant Shares in violation of such laws; and

(ii)

The Holder has sufficient knowledge and expertise in financials and business
matters as to be capable of evaluating the merits and risk of its investment in
the Company. The Holder acknowledges that it has received all the information it
considers necessary or appropriate for deciding whether to make this investment.
The Holder understands that this investment involves a high degree of risk and
could result in a substantial or complete loss of its investment. The Holder is
capable of bearing the economic risks of such investment.

(iii)

This Warrant has been authorized by all necessary corporate action of the Holder
and constitutes a valid and legally binding obligation of the Holder,
enforceable in accordance with its terms.

(iv)

The Holder acknowledges that the Company has indicated that the Warrant and the
Warrant Shares have not been registered under the Securities Act by reason of
their issuance in a transaction exempt from registration requirements thereof,
and that the Warrant Shares will bear a legend stating that such securities have
not been registered under the Securities Act and may not be sold or transferred
in the absence of such registration or an exemption from such registration.

 

(b) By the Company. The Company represents and warrants that:

 

(i)

It (A) is a corporation duly organized, validly existing and in good standing
under the laws of the state of its organization, (B) has all requisite power and
authority to conduct its business as now conducted and as presently contemplated
and to consummate the transactions contemplated hereby and (C) is duly qualified
to do business and is in good standing in each jurisdiction in which the
character of the properties owned or leased by it or in which the transaction of
its business makes such qualification necessary.

(ii)

The execution, delivery and performance by the Company of this Warrant (A) has
been duly authorized by all necessary corporate action, (B) does not and will
not contravene the Company's charter or bylaws or any other organizational
document and (C) does not and will not contravene any applicable law or any
contractual restriction binding on or otherwise affecting the Company or any of
its properties or result in a default under any agreement or instrument to which
the Company is a party or by which the Company or its properties may be subject.

(iii)

This Warrant has been duly executed and delivered by the Company, and is a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, moratorium and other laws affecting the rights of
creditors generally and general principles of equity.

 



 15

 



 

(iv)

Assuming the accuracy of the representations made by the Holder in Section 2
hereof, no authorization, consent, approval, license, exemption or other action
by, and no registration, qualification, designation, declaration or filing with,
any governmental authority is or will be necessary in connection with the
execution and delivery by the Company of this Warrant, the issuance by the
Company of the Warrant Shares, the consummation of the transactions contemplated
hereby, the performance of or compliance with the terms and conditions hereof,
or to ensure the legality, validity, and enforceability hereof.

(v)

The Company has reserved solely for issuance and delivery upon the exercise of
this Warrant, such number of shares of Preferred Stock to provide for the
exercise in full of this Warrant.

(vi)

Neitherthe Company, nor any of its Affiliates, nor any person acting on its or
their behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances that
would require registration, or the filing of a prospectus qualifying the
distribution, of this Warrant being issued hereby under the Securities Act or
cause the issuance of this Warrant to be integrated with any prior offering of
securities of the Company for purposes of the Securities Act.

 

1.

Shares to be Fully Paid. All Warrant Shares will, upon issuance in accordance
with the terms of this Warrant, be validly issued, fully paid, and
non-assessable and free from all taxes, liens, claims and encumbrances.

2.

Authorization and Reservation of Shares. During the Exercise Period, the Company
shall have duly authorized a sufficient number of shares of Preferred Stock,
free from preemptive rights and from any other restrictions imposed by the
Company without the consent of the Holder, to provide for the exercise in full
of this Warrant. The Company shall at all times during the Exercise Period
reserve and keep available out of such authorized but unissued shares of
Preferred Stock such number of shares to provide for the exercise in full of
this Warrant.

3.

Listing. In connection with the Holder's exercise of Registration Rights
hereunder, the Company shall use its best efforts to promptly secure the listing
of the shares of Common Stock underlying the Preferred Stock issuable upon
exercise of this Warrant upon each national securities exchange or automated
quotation system, if any, upon which shares of Preferred Stock are then listed
or become listed (subject to official notice of issuance upon exercise of this
Warrant) and shall maintain such listing for so long as any other shares of
Preferred Stock shall be so listed.

4.

Successors and Assigns. Except as expressly provided otherwise herein, this
Warrant will be binding upon any entity succeeding to the Company by merger,
consolidation, or acquisition of all or substantially all of the Company's
assets.

5.

Blue Sky Laws.The Company shall, on or before the date of issuance of any
Warrant Shares, take such actions as the Company shall reasonably determine are
necessary to qualify the Warrant Shares for, or obtain exemption for the Warrant
Shares for, sale to the Holder of this Warrant upon the exercise hereof under
applicable securities or "blue sky" laws of the states of the United States;
provided, however, that the Company shall not be required to qualify as a
foreign corporation.

 



 16

 



 

6.

Rule 144 Reports. For so long as the Company is subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act the Company agrees to
use its best efforts to take all actions reasonably necessary to enable the
Holder to sell the Warrant Shares without registration under the Securities Act
within the limitations of the exemptions provided by Rule 144 under the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the SEC, including filing on a timely
basis all reports required to be filed by the Exchange Act. Upon the request of
the Holder, the Company shall deliver to the Holder a written statement as to
whether it has complied with such requirements.

 

3. WARRANT HOLDER NOT DEEMED A STOCKHOLDER.

 

(a) Except as otherwise specifically provided herein, the Holder, solely in such
Person's capacity as a holder of this Warrant, shall not be entitled to vote or
receive dividends or be deemed the holder of share capital of the Company for
any purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, solely in such Person's capacity as the Holder of this Warrant,
any of the rights of a stockholder of the Company or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
stock, reclassification of stock, consolidation, merger, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the issuance to the Holder of the Warrant Shares
which such Person is then entitled to receive upon the due exercise of this
Warrant. In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of this Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.

 

(b) Transfer of Warrant. This Warrant may be transferred only upon the written
consent of the Company, which may be withheld in its sole discretion. No such
consent shall be required upon the transfer of this Warrant under the laws of
Descent. If this Warrant is to be transferred, the Holder shall surrender this
Warrant to the Company, whereupon the Company will forthwith issue and deliver
upon the order of the Holder a new Warrant, registered as the Holder may
request, representing the right to purchase the number of Warrant Shares being
transferred by the Holder and, if less then the total number of Warrant Shares
then underlying this Warrant is being transferred, a new Warrant to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred.

 

(c) Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Warrant,
the Company shall execute and deliver to the Holder a new Warrant representing
the right to purchase the Warrant Shares then underlying this Warrant.

 

(d) Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants representing in the aggregate the right to purchase the
number of Warrant Shares then underlying this Warrant, and each such new Warrant
will represent the right to purchase such portion of such Warrant Shares as is
designated by the Holder at the time of such surrender; provided, however, that
no Warrants for fractional shares of Preferred Stock shall be given.

 

(e) Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant, the Warrant Shares designated by the Holder which, when added to the
number of shares of Preferred Stock underlying the other new Warrants issued in
connection with such issuance, does not exceed the number of Warrant Shares then
underlying this Warrant), (iii) shall have an issuance date, as indicated on the
face of such new Warrant which is the same as the Issuance Date, and (iv) shall
have the same rights and conditions as this Warrant.

 



 17

 



 

4. NOTICES.

 

Any notice, statement or demand authorized by this Warrant Agreement or made by
the Warrant Agent or by the holder of any Warrant to or on the Corporation shall
be both (1) emailed to the Company as set forth herein,and (2) delivered by hand
or sent by registered or certified mail or overnight courier service addressed
(until another address is filed in writing by the Corporation with the Warrant
Agent) as follows:

 

Elite Data Services, Inc.  

4447. N Central Expressway

Ste.110-135

Dallas,TX75205 

Attn: Chief Operating Officer 

corp@edscompanies.com

 

Any notice, statement, or demand authorized by this Agreement to be given or
made by the holder of any Warrant or by the Corporation to or on the Warrant
Agent shall be delivered by hand or sent be registered certified mail or
overnight courier service, addressed (until another address is filed in writing
by the Corporation with the Warrant Agent) as follows:

 

Birch First Capital Fund LLC

c/o Birch First Capital Management LLC

121 S. Orange Avenue, Ste. 1500

Orlando, FL 32801

Attn: Pier S. Bjorklund, Manager 

admin@birchfirst.com

 

5. AMENDMENT AND WAIVER.Except as otherwise provided herein, the provisions of
this Warrant may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Holder.

 

6. GOVERNING LAW.This Warrant shall be governed by and construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Warrant shall be governed by, the
internal laws of the State of Florida, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Florida or any
other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Florida.

 



 18

 



 

7. FORUM SELECTION CLAUSE. Any dispute arising under or in connection with the
Warrant or related to the terms of this Agreement shall be subject to the
exclusive jurisdiction of the state of Florida located in Orlando, Florida, and
any dispute between the parties shall come within the jurisdiction of the court
in Orange County, Florida.

 

8. CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any person as the
drafter hereof. The headings of this Warrant are for convenience of reference
and shall not form part of, or affect the interpretation of, this Warrant.

 

9. DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall submit the disputed determinations or arithmetic calculations via
facsimile within two (2) Business Days of receipt of the Exercise Notice giving
rise to such dispute, as the case may be, to the Holder. If the Holder and the
Company are unable to agree upon such determination or calculation of the
Exercise Price or the Warrant Shares within three Business Days of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within two (2) Business Days submit via facsimile (a) the
disputed determination of the Exercise Price to an independent, reputable
investment bank selected by the Company and approved by the Holder or (b) the
disputed arithmetic calculation of the Warrant Shares to the Company's
independent, outside accountant. The Company shall cause at its expense the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than ten Business Days from the time it receives the disputed
determinations or calculations. Such investment bank's or accountant's
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.

 

10. REMEDIES, OTHER OBLIGATIONS, BREACHES, AND INJUNCTIVE RELIEF. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant, at law or in equity (including a decree
of specific performance and/or other injunctive relief), and nothing herein
shall limit the right of the Holder to pursue actual damages for any failure by
the Company to comply with the terms of this Warrant.

 

11. TRANSFER. This Warrant may not be offered for sale, sold, transferred or
assigned without the written consent of the Company, which may be withheld in
its sole discretion, and only in compliance with applicable Federal and State
securities laws.

 

12. WARRANT AGENT. The Company shall serve as warrant agent under this Warrant.
Upon 30 days' notice to the Holder, the Company may appoint a new warrant agent.
Any corporation into which the Company or any new warrant agent may be merged or
any corporation resulting from any consolidation to which the Company or any new
warrant agent shall be a party or any corporation to which the Company or any
new warrant agent transfers substantially all of its corporate trust or
stockholder services business shall be a successor warrant agent under this
Warrant without any further act. Any such successor warrant agent shall promptly
cause notice of its succession as warrant agent to be mailed (by first class
mail, postage prepaid) to the Holder at the Holder's last address as shown on
the Warrant Register in addition to sending an email to the address set forth in
Section 4 hereinabove or to such other email address as provided by the Company.

 



 19

 



 

13. CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:

 

"Bloomberg" means Bloomberg Financial Markets.

 

"Business Day" means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

 

"Closing Bid Price" means, for any security as of any date, the last closing bid
price for such security on the Principal Market, as reported by Bloomberg, or,
if the Principal Market begins to operate on an extended hours basis and does
not designate the closing bid price, as the case may be, then the last bid price
of such security prior to 4:00:00 p.m., New York time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price of such security on the
principal securities exchange or trading market where such security is listed or
traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing bid price of such security in the over-the-counter market on the
electronic bulletin board for such security as reported by Bloomberg, or, if no
closing bid price is reported for such security by Bloomberg, the average of the
bid prices of any market makers for such security as reported in the "pink
sheets" by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.). If
the Closing Bid Price cannot be calculated for a security on a particular date
on any of the foregoing bases, the Closing Bid Price of such security on such
date shall be the fair market value as mutually determined by the Company and
the Holder. All such determinations to be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during the
applicable calculation period.

 

"Common Stock" means (i) the Company's shares of Common Stock, par value $0.0001
per share, and (ii) any share capital into which such Common Stock shall have
been changed or any share capital resulting from a reclassification of such
Common Stock.

 

"Eligible Market" means the Principal Market, The New York Stock Exchange, Inc.,
The American Stock Exchange or The NASDAQ Capital Market.

 

"Fundamental Transaction" means that the Company shall, directly or indirectly,
in one or more related transactions, (i) consolidate or merge with or into
(whether or not the Company is the surviving corporation) another Person, or
(ii) sell, assign, transfer, convey or otherwise dispose of all or substantially
all of the properties or assets of the Company to another Person, or (iii) allow
another Person to make a purchase, tender or exchange offer that is accepted by
the holders of more than the 50% of the outstanding shares of Common Stock and
Preferred Stock (not including any shares of Common Stock of Preferred Stock
held by the Person or Persons making or party to, or associated or affiliated
with the Persons making or party to, such purchase, tender or exchange offer),
or (iv) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person whereby such other Person acquires
more than the 50% of the outstanding shares of Common Stock of Preferred Stock
(not including any shares of Common Stock of Preferred Stock held by the other
Person or other Persons making or party to, or associated or affiliated with the
other Persons making or party to, such stock purchase agreement or other
business combination), (v) reorganize, recapitalize or reclassify its Common
Stock and Preferred Stock, or (vi) any "person" or "group" (as these terms are
used for purposes of Sections 13(d) and 14(d) of the Exchange Act) is or shall
become the "beneficial owner" (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding Preferred Stock.

 



 20

 



 

"Parent Entity" of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose Preferred stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

 

"Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

"Preferred Stock" means (i) the Company's shares of Series B Preferred Stock,
par value $0.0001 per share, (ii) any share capital into which such Preferred
Stock shall have been changed or any share capital resulting from a
reclassification of such Preferred Stock, (ii) convertible into a certain number
shares of Common Stock, other rights and provisions as set forth in the
Company's Certificate of Designation of Series B Preferred Stock, attached
hereto as Exhibit B.

 

"Principal Market" means The OTC Bulletin Board.

 

"Registration Statement" means a registration statement on Form S-1, Form S-3,
or such other eligible registration form as determined in the sole discretion of
the Company, which registers the resale of the Warrant Shares pursuant to Rule
415 promulgated under the Securities Act.

 

"Securities Act" means the Securities Act of 1933, as amended.

 

"Successor Entity" means the Person (or, if so elected by the Holder, the Parent
Entity) formed by, resulting from or surviving any Fundamental Transaction or
the Person (or, if so elected by the Holder, the Parent Entity) with which such
Fundamental Transaction shall have been entered into.

 

"Trading Day" means any day on which the Common Stock underlying the Preferred
Stock are traded on the Principal Market, or, if the Principal Market is not the
principal trading market for the Preferred Stock, then on the principal
securities exchange or securities market on which the Preferred Stock are then
traded; provided that "Trading Day" shall not include any day on which the
Preferred Stock are scheduled to trade on such exchange or market for less than
4.5 hours or any day that the Preferred Stock are suspended from trading during
the final hour of trading on such exchange or market (or if such exchange or
market does not designate in advance the closing time of trading on such
exchange or market, then during the hour ending at 5:00 p.m., New York time). 

 

[Signature Page to Follow]

 



 21

 



 

INWITNESS WHEREOF, the Company has caused this Warrant to Purchase Preferred
Stock to be duly executed as of the Issuance Date set out above.

 

 

ELITE DATA SERVICES, INC.

A Florida Corporation

 

    By:

/s/ Charles Rimlinger

 

 

 

Charles Rimlinger

 

 

 

Chief Executive Officer

 



 

 22

 

 

EXHIBITA

 

EXERCISE NOTICE

 

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

 

ELITE DATA SERVICES, INC.

 

The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock ("Warrant Shares") of Elite Data Services Inc., a
Florida corporation (the "Company"), evidenced by the attached Warrant to
Purchase Common Stock (the "Warrant"). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

 

1. Payment of Exercise Price. The holder shall pay the Aggregate Exercise Price
in the sum of $___________________ to the Company in accordance with the terms
of the Warrant.

 

2. Delivery of Warrant Shares. The Company shall deliver to the Holder
_______________ Warrant Shares in accordance with the terms of the Warrant.

 

3. Confirmation. Please send confirmation of receipt of this Exercise Notice to
the following facsimile number: ______________________ or email address:
____________________.

 

Date: _________ __, ______

 

_____________________________

            Name of Registered Holder

 

 

By: __________________________

Name: ________________________

Title: _________________________

 

 23

 

 

EXHIBIT B

 

CERTIFICATE OF DESIGNATION OF SERIES B PREFERRED STOCK

 

See Attached.

 

 

 

 

 

 

 24

 

 

EXHIBIT C

 

AMENDED AND RESTATED REDEEMABLE NOTE NO. 2

 

THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT")

 

US $300,000.00

 

ELITE DATA SERVICES, INC. 

AMENDED AND RESTATED CONVERTIBLE REDEEMABLE NOTE NO. 2

 

FOR VALUE RECEIVED, ELITE DATA SERVICES, INC. (the "Company") promises to pay to
the order of BIRCH FIRST ADVISORS LLC, a Delaware limited liability company and
its authorized successors and permitted assigns ("Holder"), the aggregate
principal face amount of THREE HUNDRED THOUSAND DOLLARS (U.S. $300,000.00) on
July 23, 2017 ("Maturity Date") and to pay interest on the principal amount
outstanding hereunder at the rate of ten percent (10%) per annum commencing on
July 23, 2015 (the "Effective Date"), the original date of issuance of the
Original New Note, pursuant to the terms of the Original Settlement Agreement
dated on or about July 23, 2015 and the First Amendment to the Original
Agreement dated even date herewith between Company and Holder, of which this
Note is made apart. The Company will pay interest payment and the outstanding
principal due upon this Note at the sixth month anniversary and continuing until
the Maturity Date. The forwarding of such check or wire transfer shall
constitute a payment of outstanding principal hereunder and shall satisfy and
discharge the liability for principal on this Note to the extent of the sum
represented by such check or wire transfer. Interest shall be payable in Common
Stock (as defined below) pursuant to paragraph 3(f) herein.

 

This Note is subject to the following additional provisions:

 

1. The Company shall be entitled to withhold from all payments any amounts
required to be withheld under applicable laws.

 

2. This Note may be transferred or exchanged only in compliance with the
Securities Act of 1933, as amended ("Act"), and applicable state securities
laws. Holder shall provide the Company with 3-day written notice of the Note's
transfer and shall presume that any attempted transfer to a party is deemed
qualified by the Holder. Any attempted transfer to a non-qualifying party shall
be treated by the Company as void. Prior to due presentment for transfer of this
Note, the Company and any agent of the Company may treat the person in whose
name this Note is duly registered on the Company's records as the owner hereof
for all other purposes, whether or not this Note be overdue, and neither the
Company nor any such agent shall be affected or bound by notice to the contrary.
Any Holder of this Note electing to exercise the right of conversion set forth
in Section 3(a) hereof, in addition to the requirements set forth in Section
3(b) and 3(c), and any prospective transferee of this Note, also is required to
give the Company written confirmation that this Note is being converted ("Notice
of Conversion") in the form annexed hereto as Exhibit A. The date of receipt
(including receipt by telecopy) of such Notice of Conversion shall be the
Conversion Date.

 



 25

 



 

3. Note Conversions; Interest Payments; Prepayments, Transfers, Etc.

 

(a) The Holder of this Note is entitled, at its option, beginning on the 181th
day after Effective Date, at any time, to convert all or any amount of the
principal face amount of this Note then outstanding into shares of the Company's
common stock (the "Common Stock") at a price ("Conversion Price") for each share
of Common Stock equal to the lesser of $0.01 per share or a discount of
fifty-eight percent (58%) of the lowest trading price of the Common Stock as
reported on the OTCQB marketplace which the Company's shares are traded or any
market upon which the Common Stock may be traded in the future ("Exchange"), for
the ten (10) prior trading days including the day upon which a Notice of
Conversion is received by the Company and its transfer agent (provided such
Notice of Conversion is delivered by electronic method of communication to the
Company or its transfer agent after 4 P.M. Eastern Standard or Daylight Savings
Time if the Holder wishes to include the same day closing price) beginning on
the 181th day after Effective Date.

 

(b) If the shares have not been delivered within three (3) business days, the
Notice of Conversion may be rescinded. Such conversion shall be effectuated by
the transfer agent of the Company delivering the shares of Common Stock to the
Holder within three (3) business days of receipt by the Company of the Notice of
Conversion. Accrued but unpaid interest shall be subject to conversion. No
fractional shares or scrip representing fractions of shares will be issued on
conversion, but the number of shares issuable shall be rounded to the nearest
whole share. To the extent the Conversion Price of the Company's Common Stock
closes below the par value per share, the Company will take all steps necessary
to solicit the consent of the stockholders to reduce the par value to the lowest
value possible under law. The Company agrees to honor all conversions submitted
pending this decrease.

 

(c) At any time or times on or after the Maturity Date, the Holder shall be
entitled to convert all of the outstanding and unpaid principal amount of this
Note into fully paid and non-assessable shares of Common Stock in accordance
with the stated Conversion Price. The Holder shall not be entitled to convert on
a Conversion Date that amount of the Note in connection with that number of
shares of Common Stock which would be in excess of the sum of (i) the number of
shares of Common Stock beneficially owned by the Holder and its affiliates on a
Conversion Date, (ii) any Common Stock issuable in connection with the
unconverted portion of the Note, and (iii) the number of shares of Common Stock
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made on a Conversion Date, which would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Company on such Conversion Date. For
the purposes of the provision to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. Subject to
the following, the Holder shall not be limited to aggregate conversions of 4.99%
("Conversion Limitation 1"). The Holder shall have the authority to determine
whether the restriction contained in this Section 3(c) will limit any conversion
hereunder. The Holder may waive the conversion limitation described in this
Section 3(c), in whole or in part, upon and effective after 61-days prior
written notice to the Company to increase such percentage to up to 9.99%
("Conversion Limitation 2").

 

(d) The Company shall not issue any fraction of a share of Common Stock upon any
conversion; if such issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share except in the event that rounding up
would violate the conversion limitation set forth in section 3(c) above.

 



 26

 



 

(e) If the Company, at any time after the Issuance Date, shall issue any
securities convertible into or exchangeable for, directly or indirectly, Common
Stock ("Convertible Securities"), other than the Note, or any rights or warrants
or options to purchase any such Common Stock or Convertible Securities, shall be
issued or sold (collectively, the "Common Stock Equivalents") and the aggregate
of the price per share for which Additional Shares of Common Stock may be
issuable thereafter pursuant to such Common Stock Equivalent, plus the
consideration received by the Company for issuance of such Common Stock
Equivalent divided by the number of shares of Common Stock issuable pursuant to
such Common Stock Equivalent (the "Aggregate Per Common Share Price") shall be
less than the applicable Conversion Price then in effect, or if, after any such
issuance of Common Stock Equivalents, the price per share for which Additional
Shares of Common Stock may be issuable thereafter is amended or adjusted, and
such price as so amended shall make the Aggregate Per Share Common Price be less
than the applicable Conversion Price in effect at the time of such amendment or
adjustment, then the applicable Conversion Price upon each such issuance or
amendment shall be reduced to the lower of: (i) the Conversion Price; or (ii) a
twenty-five percent (25%) discount to the lowest Aggregate Per Common Share
Price (whether or not such Common Stock Equivalents are actually then
exercisable, convertible or exchangeable in whole or in part) as of the earlier
of (A) the date on which the Company shall enter into a firm contract for the
issuance of such Common Stock Equivalent, or (B) the date of actual issuance of
such Common Stock Equivalent. No adjustment of the applicable Conversion Price
shall be made under this Section 6 upon the issuance of any Convertible Security
which is outstanding on the day immediately preceding the Issuance Date. No
adjustment shall be made to the Conversion Price upon the issuance of Common
Stock pursuant to the exercise, conversion or exchange of any Convertible
Security or Common Stock Equivalent where an adjustment to the Conversion Price
was made as a result of the issuance or purchase of any Convertible Security or
Common Stock Equivalent.

 

(f) Interest on any unpaid principal balance of this Note shall be paid at the
rate of ten percent (10%) per annum with the first payment being made on the
sixth-month anniversary of this Note. Interest shall be paid by the Company in
Common Stock ("Interest Shares"). Holder may, at any time after six months, send
in a Notice of Conversion to the Company for Interest Shares based on the
formula provided in Section 3(a) above. The dollar amount converted into
Interest Shares shall be all or a portion of the accrued interest calculated on
the unpaid principal balance of this Note to the date of such notice.

 

(g) The Notes may be prepaid, in whole or in part, with the following penalties:
(i) if the note is prepaid within 90 days of the issuance date, then at 120% of
the face amount plus any accrued interest; (ii) if the note is prepaid within 91
days after the issuance date but less than 150 days after the issuance date,
then at 130% of the face amount plus any accrued interest; (iii) if the note is
prepaid within 150 days after the issuance date but less than 180 days after the
issuance date, then at 140% of the face amount plus any accrued interest. This
Note may not be prepaid after the 180th day without written permission from
Holder. Such redemption must be closed and funded within three (3) days of
giving notice of redemption of the right to redeem shall be null and void.

 

(h) Upon (i) a transfer of all or substantially all of the assets of the Company
to any person in a single transaction or series of related transactions, (ii) a
reclassification, capital reorganization or other change or exchange of
outstanding shares of the Common Stock, other than a forward or reverse stock
split or stock dividend, or (iii) any consolidation or merger of the Company
with or into another person or entity in which the Company is not the surviving
entity (other than a merger which is effected solely to change the jurisdiction
of incorporation of the Company and results in a reclassification, conversion or
exchange of outstanding shares of Common Stock solely into shares of Common
Stock) (each of items (i), (ii) and (iii) being referred to as a "Sale Event"),
then, in each case, the Company shall, upon request of the Holder, redeem this
Note in cash for 150% of the principal amount, plus accrued but unpaid interest
through the date of redemption, or at the election of the Holder, such Holder
may convert the unpaid principal amount of this Note (together with the amount
of accrued but unpaid interest) into shares of Common Stock immediately prior to
such Sale Event at the Conversion Price.

 



 27

 



 

(i) In case of any Sale Event (not to include a sale of all or substantially all
of the Company's assets) in connection with which this Note is not redeemed or
converted, the Company shall cause effective provision to be made so that the
Holder of this Note shall have the right thereafter, by converting this Note, to
purchase or convert this Note into the kind and number of shares of stock or
other securities or property (including cash) receivable upon such
reclassification, capital reorganization or other change, consolidation or
merger by a holder of the number of shares of Common Stock that could have been
purchased upon exercise of the Note and at the same Conversion Price, as defined
in this Note, immediately prior to such Sale Event. The foregoing provisions
shall similarly apply to successive Sale Events. If the consideration received
by the holders of Common Stock is other than cash, the value shall be as
determined by the Board of Directors of the Company or successor person or
entity acting in good faith.

 

4. The Holder agrees that so long as this Note from the Holder and the Company
remains outstanding, the Holder will not enter into or effect "short sales" of
the Common Stock or hedging transaction which establishes a net short position
with respect to the Common Stock of the Company. The Company acknowledges and
agrees that upon delivery of a conversion notice by the Holder, the Holder
immediately owns the shares of Common Stock described in the conversion notice
and any sale of those shares issuable under such conversion notice would not be
considered short sales. 

 

5. No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 

6. The Company hereby expressly waives demand and presentment for payment,
notice of non-payment, protest, notice of protest, notice of dishonor, notice of
acceleration or intent to accelerate, and diligence in taking any action to
collect amounts called for hereunder and shall be directly and primarily liable
for the payment of all sums owing and to be owing hereto.

 

7. The Company agrees to pay all costs and expenses, including reasonable
attorneys' fees and expenses, which may be incurred by the Holder in collecting
any amount due under this Note.

 

8. If one or more of the following described "Events of Default" shall occur:

 

(a) The Company shall default in the payment of principal or interest on this
Note to the Holder by the Company as of the Maturity Date; or

 

(b) Any of the representations or warranties made by the Company herein or in
any certificate or financial or other written statements heretofore or hereafter
furnished by or on behalf of the Company in connection with the execution and
delivery of this Note under which this note was issued shall be false or
misleading in any respect; or

 

(c) The Company shall fail to perform or observe, in any respect, any covenant,
term, provision, condition, agreement or obligation of the Company under this
Note or any other note issued to the Holder; or

 

(d) The Company shall (1) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; (2) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; (3) file a petition for bankruptcy relief,
consent to the filing of such petition or have filed against it an involuntary
petition for bankruptcy relief, all under federal or state laws as applicable;
or

 



 28

 



 

(e) A trustee, liquidator or receiver shall be appointed for the Company or for
a substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment; or

 

(f) Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company; or

 

(g) One or more money judgments, writs or warrants of attachment, or similar
process, in excess of fifty thousand dollars ($50,000) in the aggregate, shall
be entered or filed against the Company or any of its properties or other assets
and shall remain unpaid, unvacated, unbonded or unstayed for a period of thirty
(30) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder with the exception of the current litigation that is
already disclosed as reported on the Company's public filings; or

 

(h) The Company shall have its Common Stock delisted from a market (including
the OTCQB marketplace) or, if the Common Stock trades on an exchange, then
trading in the Common Stock shall be suspended for more than ten (10)
consecutive days;

 

(i) The Company shall not deliver to the Holder the Common Stock pursuant to
paragraph 4 herein without restrictive legend within three (3) business days of
its receipt of a Notice of Conversion (provided that a reasonable attorney
opinion has been provided by Holder to the Company in which it deems it can
reasonably rely); or

 

(j) The Company shall not be "current" in its filings with the Securities and
Exchange Commission, and such shall not be cured within ten (10) business days;
or

 

(k) The Company shall lose the "bid" price for its stock and a market (including
the OTCBB marketplace or other exchange)

 

Then, or at any time thereafter, unless cured within five (5) business days, and
in each and every such case, unless such Event of Default shall have been waived
in writing by the Holder (which waiver shall not be deemed to be a waiver of any
subsequent default) at the option of the Holder and in the Holder's sole
discretion, the Holder may consider this Note immediately due and payable,
without presentment, demand, protest or (further) notice of any kind (other than
notice of acceleration), all of which are hereby expressly waived, anything
herein or in any note or other instruments contained to the contrary
notwithstanding, and the Holder may immediately, and without expiration of any
period of grace, enforce any and all of the Holder's rights and remedies
provided herein or any other rights or remedies afforded by law. Upon an Event
of Default, interest shall accrue at a default interest rate of 24% per annum
or, if such rate is usurious or not permitted by current law, then at the
highest rate of interest permitted by law. In the event of a breach of Section
8(i) the penalty shall be $250 per day the shares are not issued beginning on
the 5th day after the conversion notice was delivered to the Company. This
penalty shall increase to $500 per day beginning on the 10th day. The penalty
for a breach of Section 8(k) shall be an increase of the outstanding principal
amounts by 20%. In case of a breach of Section 8(h), the outstanding principal
due under this Note shall increase by 50%. Further, if a breach of Section 8(m)
occurs or is continuing after the 6-month anniversary of the Note, then the
Holder shall be entitled to use the lowest closing bid price during the
delinquency period (after cure period) as a base price for the conversion. For
example, if the lowest closing bid price during the delinquency period is $0.01
per share and the conversion discount is 50% the Holder may elect to convert
future conversions at $0.001 per share. If this Note is not paid at maturity,
the outstanding principal due under this Note shall increase by ten percent
(10%).

 



 29

 



 

9. At the Holder's election, if the Company fails for any reason to deliver to
the Holder the conversion shares by the by the 3rd business day following the
delivery of a Notice of Conversion to the Company and if the Holder incurs a
Failure to Deliver Loss, then at any time the Holder may provide the Company
written notice and documentary evidence indicating the amounts payable to the
Holder in respect of the Failure to Deliver Loss and the Company must make the
Holder whole as follows: Failure to Deliver Loss = [(High trade price at any
time on or after the day of exercise) x (Number of conversion shares)]. Such
failure to deliver will be repayable in the Company's Common Stock.

 

10. In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

11. Neither this Note nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the Company and the
Holder.

 

12. The Company represents that it is not a "shell" issuer and has never been a
"shell" issuer or that if it previously has been a "shell" issuer that at least
12 months have passed since the Company has reported Form 10 type information
indicating it is no longer a "shell issuer.

 

13. The Holder agrees that so long as this Note from the Holder and the Company
remains outstanding, the Holder will not enter into or effect "short sales" of
the Common Stock or hedging transaction which establishes a net short position
with respect to the Common Stock of the Company. The Company acknowledges and
agrees that upon delivery of a conversion notice by the Holder, the Holder
immediately owns the shares of Common Stock described in the conversion notice
and any sale of those shares issuable under such conversion notice would not be
considered short sales.

 

14. The Company will give the Holder direct notice of any corporate actions,
including but not limited to name changes, stock splits, recapitalizations etc.
This notice shall be given to the Holder as soon as possible under law.

 

15. Any dispute or claim arising to or in any way related to this Note or the
rights and obligations of each of the parties hereto may be settled by binding
arbitration pursuant. All arbitration shall be conducted in accordance with the
rules and regulations of the American Arbitration Association ("AAA"). AAA shall
designate an arbitrator from an approved list of arbitrators following both
parties' review and deletion of those arbitrators on the approved list having a
conflict of interest with either party. The Company agrees that a final
non-appealable judgment in any such suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on such judgment or in any other
lawful manner.The Company hereto knowingly and voluntarily waives any and all
rights it may have to a trial by jury with respect to any litigation based on,
or arising out of, under, or in connection with, this note.

 

16. This Note shall be governed by and construed in accordance with the laws of
Florida applicable to contracts made and wholly to be performed within the State
of Florida and shall be binding upon the successors and assigns of each party
hereto. The Holder and the Company hereby mutually waive trial by jury and
consent to exclusive jurisdiction and venue in the courts of the State of
Florida. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

 



 30

 



 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized on the date referenced below.

 

 

ELITE DATA SERVICES, INC.

 

    

Date: May 18, 2016

By:

/s/ Charles Rimlinger

 

 

 

Charles Rimlinger

 

 

 

Chief Executive Officer

 



  

 31

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $___________ of the above
Note into _________ Shares of Common Stock of Elite Data Services, Inc.
("Shares") according to the conditions set forth in such Note, as of the date
written below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion:
________________________________________________________________

 

Applicable Conversion Price:
_________________________________________________________

 

Signature:
_______________________________________________________________________

                  [Print Name of Holder and Title of Signer]

 

Address:
________________________________________________________________________

 

                
________________________________________________________________________

 

SSN or EIN: _____________________________

 

Shares are to be registered in the following name:
__________________________________________

 

Name: __________________________________________________________________________

 

Address:
________________________________________________________________________

 

Tel: ___________________________________

 

Fax: ___________________________________

 

SSN or EIN: _____________________________

 

Shares are to be sent or delivered to the following account:

 

Account Name:
___________________________________________________________________

 

Address:
________________________________________________________________________

 

 32

 

 

EXHIBIT D

 

AMENDED AND RESTATED CONSULTING AGREEMENT

 

THIS AMENDED AND RESTATED CONSULTING AGREEMENT (the "Agreement") is made and
entered into as of this 18th day of May 2016 ("Effective Date") by and between
ELITE DATA SERVICE INC. f/k/a Dynamic Energy Alliance Corporation (OTCBB:DEAC),
a Florida Corporation (the "Company") and BIRCH FIRST ADVISORS, LLC, a Delaware
limited liability company and/or assigns (the "Consultant").

 

RECITALS

 

WHEREAS, Consultant has substantial business consulting experience and skills;

 

WHEREAS, Company and Consultant executed that certain Consulting Agreement dated
on or about July 23, 2015 (the "Original Consulting Agreement"), pursuant to the
terms and conditions of that certain Settlement Agreement (the "Original
Settlement Agreement") dated even date, between Company and Consultant; and

 

WHEREAS, Company and Consultant desire to amend and restate certain terms of
Original Consulting Agreement, pursuant to the First Amendment to the Original
Settlement Agreement (the "First Amendment"), dated even date, in which the
Company has agreed to engage the consulting services of Consultant under the
amended and restated terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, the parties hereto, intending to be legally bound hereby,
agree as follows:

 

1. CONSULTING AND ADVISORY SERVICES; NATURE OF SERVICES. Attached hereto as
Exhibit A, and incorporated herein by this reference, is a description of the
services to be provided by the Consultant hereunder (the "Consulting Services").
Consultant hereby agrees to utilize its best efforts in performing the
Consulting Services. Consultant shall not make any representations to any third
party other than those expressly set forth in documents provided by the Company
and shall have no power or authority to act for the Company except as expressly
set forth herein.

 

2. TERM OF AGREEMENT. This Agreement shall be in full force and effect
commencing on the date of execution of this Agreement and shall continue
thereafter for twenty-four (24) calendar months ("Initial Term"). This Agreement
may be renewed for one successive twelve (12) calendar month term if mutually
agreed to in writing by both Company and Consultant at least thirty (30) days
prior to the end of the then term. This Agreement shall conclude at the close of
business on the same date twenty-four (24) calendar months after the execution
of this Agreement or then term, whichever is applicable ("Termination Date").

 

3. TERMINATION. Notwithstanding herein to the contrary, the Company shall have
the right to terminate this Agreement solely for Cause as defined herein at any
time upon sixty (60) days written notice to the Consultant. Consultant shall
have the right to terminate this Agreement if Company fails to comply with any
of the material terms of this Agreement, including without limitation its
responsibilities for payment of fees as set forth in this Agreement. Either
party hereto shall have the right to terminate this Agreement without notice in
the event of the death, winding-up or dissolution, bankruptcy, insolvency, or
assignment for the benefit of creditors of the other party.

 

For purposes of this Agreement, "Cause" shall be limited to any one or more of
the following: (i) Consultant fails to perform the services that Consultant is
required to perform under the terms of this Agreement, after written demand by
Company for immediate performance of such services, provided that Company first
gives Consultant written notice of Consultant's failure to perform the services,
and a thirty (30) day period to cure such breach; (ii) Consultant breaches any
of Consultant's representations, warranties or covenants herein; and/or (iii)
Consultant commits any act of material fraud, dishonesty, or misappropriation
relating to or involving the Company.

 



 33

 



 

4. INDEPENDENT CONSULTANT. Both Company and the Consultant agree that the
Consultant will act as an independent contractor in the performance of its
duties under this Agreement. Nothing contained in this Agreement shall be
construed to imply that Consultant, or any employee, agent or other authorized
representative of Consultant, is a partner, member, shareholder, joint venturer,
agent, director, officer or employee of Company, unless otherwise agreed to by
the parties and in a separate written agreement.

 

5. TIME DEVOTED BY CONSULTANT. It is anticipated that the Consultant shall spend
as much time as deemed necessary by the Consultant in its sole discretion, in
order to perform the obligations of Consultant hereunder. The Company
understands that this amount of time may vary from day-to-day and that the
Consultant will perform Consulting Services for other clients and/or companies
at the same time, and that Consultant is not making a full time commitment to
render the consulting services specified.

 

6. PLACE WHERE AND HOW SERVICES WILL BE PERFORMED. The Consultant will perform
most services at Consultant's offices. In addition, the Consultant will perform
services on the telephone, facsimile and/or computer and at such other place(s)
as necessary to perform these services in accordance with this Agreement.
Consultant shall set its own hours and shall utilize such personnel, workspace
and services as Consultant deems in its sole discretion to be appropriate in
performing such consulting services.

 

7. COMPENSATION TO CONSULTANT. The Consultant's compensation for the Consulting
Services shall be more fully described in the Terms of Compensation, set forth
in Schedule I, attached hereto and incorporated herein by this reference.

 

8. CONSULTANT REPRESENTATIONS AND WARRANTIES. Consultant represents and warrants
to Company for the purpose of inducing Company to enter into and consummate this
Agreement as follows:

 

8.1 Consultant is a limited liability company duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
organization. Consultant has full power and authority to execute, deliver and
perform this Agreement and the Consulting Services.

 

8.2 The execution and delivery by the Consultant of this Agreement has been duly
and validly authorized by all requisite actions by the Consultant. No license,
consent, authorization or approval of, or notice to, any person, entity or
governmental or regulatory authority is required for the Consultant's execution
and delivery of this Agreement or its performance of the Consulting Services.

 

8.3 This Agreement has been duly executed and delivered by the Consultant. This
Agreement is the legal, valid and binding obligation of the Consultant
enforceable against the Consultant in accordance with its terms, subject to the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law effecting creditors' rights generally and to general principals of
equity.

 

8.4 Consultant acknowledges that during the performance of its duties and
obligations pursuant to this Agreement, Consultant may receive, learn or
otherwise become aware of information regarding the Company including without
limitation its business methods, strategies, policies, procedures, techniques,
research, historical or projected financial information, budgets, trade secrets,
or any other confidential information of or relating to or dealing with the
business operations, activities or strategies of the Company ("Confidential
Information"). Consultant shall not use, disclose or communicate any of
Confidential Information other than for the purpose of fulfilling Consultant's
duties and obligations under this Agreement. Confidential Information shall not
include information (i) known to or owned by Consultant prior to the date of
this Agreement, (ii) developed by Consultant independent of the Company, (iii)
that was at the time of disclosure to Consultant or thereafter became public
acknowledge through no fault or omission of Consultant; or, (iv) was lawfully
obtained by Consultant from a third party under no obligation of confidentiality
to the Company. This provision shall survive any termination or expiration of
this Agreement.

 



 34

 



 

9. COMPANY'S REPRESENTATIONS AND WARRANTIES. Company represents and warrants to
Consultant for the purpose of inducing Consultant to enter into and consummate
this Agreement as follows:

 

9.1 Company is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation. Company has
full power and authority to execute, deliver and perform this Agreement.  

 

9.2 The execution and delivery by the Company of this Agreement has been duly
and validly authorized by all requisite actions by the Company. No license,
consent, authorization or approval of, or notice to, any person, entity or
governmental or regulatory authority is required for the Company's execution and
delivery of this Agreement.

 

9.3 This Agreement has been duly executed and delivered by the Company. This
Agreement is the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its respective terms, subject to the
effect to any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law effecting creditors' rights generally and to general principals of
equity.

 

9.4 The execution and delivery by the Company of this Agreement does not
conflict with, constitute a breach of or a default under (i) any applicable law,
or any applicable rule, judgment, order, writ, injunction, or decree of any
court; (ii) any applicable rule or regulation of any administrative agency or
other governmental authority; (iii) the certificate of incorporation and Bylaws
of the Company; (iv) any agreement, indenture, instrument or contract to which
the Company is now a party or by which it is bound.

 

9.5 No representation or warranty by the Company in this Agreement and no
information in any statement, certificate, exhibit, schedule or other document
furnished, or to be furnished by the Company to Consultant pursuant hereto, or
in connection with the services contemplated hereby, to the knowledge of the
Company, contains or will contain any untrue statement of a material fact, or
omits or will omit to state a material fact necessary to make the statements
contained herein or therein not misleading. To the knowledge of the Company,
there is no fact which the Company has not disclosed to Consultant, in writing,
which materially adversely affects, nor, so far as the Company can now foresee,
may materially adversely affect the business, operations, prospects, properties,
assets, profits or financial condition of the Company.

 

10. INDEMNIFICATION. The Company hereby agrees to indemnify and hold Consultant
harmless from any and all claims and liabilities incurred by Consultant as a
result of Consultant's providing of the consulting services to be provided
hereunder, including specifically, but not by way of limitation, any claims or
liabilities arising out of or which are based upon (i) any material misstatement
or omission contained in any materials or offering documents utilized by the
Company, or (ii) any intentional actions by the Company, direct or indirect, in
violation of any applicable federal or state securities laws or regulations.
Furthermore, the Company agrees to reimburse Consultant for any legal or other
expenses incurred by Consultant in connection with investigating or defending
any such action, proceeding, investigation, or claim specified above. The
indemnity obligations of the Company under this paragraph shall extend to the
shareholders, directors, officers, employees, agents, attorneys and control
persons of the Company. The indemnity obligations of the Company under this
Section 9 shall continue and be binding upon the Company and shall inure to the
benefit of any successors, assigns, heirs, and personal representatives of, the
Consultant, despite the termination of this Agreement.

 

11. OTHER AGREEMENTS. Consultant hereby represents and warrants that it is not
bound by the terms of any agreement to refrain it from using or disclosing any
trade secret or confidential or proprietary information that would impede its
services to the Company or to refrain from competing, directly or indirectly,
with a business of the same nature as Company. The Consultant will exercise its
best efforts and use its best skills in performing its obligations under this
Agreement, except to the extent it may be prohibited by prior agreements, all of
which agreements have been disclosed to Company, and Consultant has provided
true and correct copies of same to the Company prior to the execution of this
Agreement. The Consultant represents that its performance of all the terms of
this Agreement and as Consultant of the Company does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by Consultant in confidence or in trust prior to its service to the
Company.

 



 35

 



 

12. MISCELLANEOUS.

 

12.1 Notices. All written notices, demands, or requests of any kind, which
either party may be required to or have any desire to serve on the other in
connection with this Agreement, must be served by registered or certified mail,
with postage prepaid and return receipt requested. In lieu of mailing, either
party may cause delivery of such notice, demands and requests to be made by
personal hand delivery, courier service or facsimile transmission, provided that
acknowledgment of receipt is made. Notice shall be deemed given upon personal
hand delivery, courier service or date of facsimile transmission, or date of
delivery of registered or certified mail. All such notices, demands, and
requests shall be delivered as follows:

 



If to the Company:

Elite Data Services Inc.

4447 N. Central Expressway, Suite 110-135 

Dallas, Texas 75205 

Attn: Chief Executive Officer 

Ph. (972) 885-3981

Email: corp@edscompanies.com

 

 

If to the Consultant:

BIRCH FIRST ADVISORS, LLC

121 S. Orange Avenue, Suite 1500 

Orlando, Florida 32801 

Attn: Pier S. Bjorklund 

Ph. (561) 228 - 4107 

Email: pbjorklund@birchfirst.com 



 

12.2 Entire Agreement. This Agreement, including any Exhibits or Schedules
attached hereto, represents the entire Agreement between the parties in relation
to the subject matter hereof and supersedes all such prior agreements, including
but not limited to, any correspondence, memoranda, or agreements, whether
written or oral, originating before the date of this Agreement between such
parties relating to such subject matter unless otherwise specifically stated.

 

12.3 Separate Agreements. The parties to this Agreement agree to execute
separate agreements as mutually deemed necessary by them for services being
provided by Consultant in this Agreement or additional services to be provided
by Consultant and/or an affiliate of Consultant from time to time.

 

12.4 Company and Affiliates. Terms "Consultant" and "Company" as used in this
Agreement will be deemed to include any affiliate of the Consultant or Company,
respectively, now or during the term of this Agreement. An affiliate is defined
as a person who directly or indirectly, through one or more intermediaries,
controls or is controlled by, or is under common control with a person or
entity.

 

12.5 Acknowledgement. The representative executing this Agreement on behalf of
the Consultant certifies and acknowledges that he or she has carefully read all
of the provisions of this Agreement and that he or she understands and will
fully and faithfully comply with its provisions.

 



 36

 



 

12.6 Amendment of Agreement. This Agreement may be altered or amended, in whole
or in part, only in a writing specifically referencing this Agreement and signed
by the party against whom enforcement is sought.

 

12.7 Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and no assignment shall be allowed without first obtaining
the written consent of the non-assigning party.

 

12.8 Waiver. No waiver by a party of any provision of this Agreement shall be
considered a waiver of any other provision or any subsequent breach of the same
or any other provision. The exercise by a party of any remedy provided in this
Agreement or at law shall not prevent the exercise by that party of any other
remedy provided in this Agreement or at law.

 

12.9 Captions. The captions appearing in this Agreement are inserted as a matter
of convenience and for reference and in no way affect this Agreement, define,
limit or describe its scope or any of its provisions.

 

12.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida. In any legal action involving
this Agreement or the parties' relationship, the parties agree that the
exclusive venue for any lawsuit arising therefrom shall be in a competent court
located in Orange County, Florida.

 

12.11 Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the parties hereto, their heirs, personal representatives,
successors and assigns, including any corporation with which or into which the
Company may be merged or which may succeed to its assets or business, provided,
however, that the obligations of the Consultant are personal and shall not be
assigned.

 

12.12 Severability. If any provision of this Agreement shall be held to be
invalid or unenforceable, such invalidity or unenforceability shall attach only
to such provision and shall not in any way affect or render invalid or
unenforceable any other provision of this Agreement and this Agreement shall be
carried out as if such invalid or unenforceable provision were not contained
herein.

 

12.13 Arbitration. In the event of an unresolved breach of this Agreement, the
parties agree to submit to binding arbitration regarding all other disputes
and/or controversies that may arise out of or in connection with this Agreement.
Arbitration shall be conducted in Orange County, Florida in accordance with the
rules of the American Arbitration Association ("AAA"). The AAA shall choose a
single neutral arbitrator with at least ten (10) years experience in business
law. The decision of the arbitrator shall be final and binding on both parties,
who hereby agree to comply therewith. The arbitrator shall not have jurisdiction
to decide whether injunctive or other equitable relief should be granted to
either party. In every case where the arbitrator decides that this Agreement has
been properly fulfilled by a party, all costs and fees, including reasonable
attorneys' fees, incurred during or necessitated by the arbitration proceedings
shall be paid by the other party. The prevailing party shall be entitled to
reasonable arbitration fees.

 

12.14 Force Majeure. Neither the Company nor the Consultant shall be liable to
the other for any delay or failure or any other default in performance of this
Agreement due to extraordinary events, circumstances or occurrence beyond the
control of the Company or Consultant, as applicable, such as acts of nature
(flooding, earthquake, volcano, hurricanes, etc.), terrorist activity, war or
armed conflict, strike, riot, crime or any other similar cause which would
adversely affect, directly or indirectly, the Company or the performance of the
services contemplated between Consultant and Company under this Agreement.

 



 37

 



 

12.15 Number of Parties. The singular shall include the plural and the plural
the singular and one gender shall include all genders. As used in this Agreement
the term Affiliate means a person, directly or indirectly through one or more
intermediaries, controls or is controlled by, or is under control with, the
Company.

 

12.16 Currency. In all instances, references to monies used in this Agreement
shall be deemed to be United States dollars.

 

12.17 Headings. Titles or captions contained herein are inserted as a matter of
convenience and for reference, and in no way define, limit, extend, or describe
the scope of this Agreement or any provision hereof. No provision in this
Agreement is to be interpreted for or against either party because that party or
his legal representative drafted such provision.

 

12.18 Counterparts; Facsimile Signatures. This Agreement may be executed
simul-taneously in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. The Parties agree that facsimile signatures of this Agreement shall
be deemed a valid and binding execution of this Agreement.

 

12.19 Effective Date. This Agreement is effective as of the date of the
Effective Date specified above.

 

[Signatures to follow on next page]

 



 38

 



 

IN WITNESS WHEREOF, the parties hereto have placed their signatures hereon on
the day and year first above written.

 

COMPANY

 

Elite Data Services Inc. 

f/k/a Dynamic Energy Alliance Corporation 

a Florida Corporation

 

   By:

/s/ Charles Rimlinger

 

 

Charles Rimlinger

 

 

Chief Executive Officer

 

 

 

 

And,

CONSULTANT

 

BIRCH FIRST ADVISORS, LLC

a Delaware limited liability company

By:

/s/ Pier S. Bjorklund

Pier S. Bjorklund,

Managing Director



 

 39

 

 

EXHIBIT A

 

DESCRIPTION OF CONSULTING SERVICES

 

The scope of Consulting Services to be provided by Consultant shall be as
described hereunder and performed upon written request by the Company, but at
times, at places, and utilizing methods, people and services selected solely by
Consultant in its discretion, subject to reasonable objection by Company, in
connection with its performance of such consulting services:

 

1. Site visits to the Company's offices to collect relevant data, conduct due
diligence interviews and consultations and participate in administrative,
managerial, financial, executive, board and/or shareholder meetings;

 

2. Review with, and advise the Company's management as to, the Company's capital
needs, financing options, estimated use of proceeds, proposed capital structure,
and adjustments to capital structure;

 

3. Review with, and advise the Company's management with respect to, any
proposed corporate transactions, merger and acquisitions, sales contracts,
and/or lines of credit and institutional loans;

 

4. Review with, and advise the Company's management with respect to, the
Company's business strategies and new corporate development opportunities in an
advisory capacity;

 

5. Review and assist the Company's management in the preparation of business
plans, marketing plans, execution plans, financial projections and cash
projections going forward;

 

6. Review and assist the Company's management in the preparation of
documentation relating to Form 8-K, 10-Q, 10-K and/or S-1 registration filings,
board resolutions, annual reports, press releases and shareholder relations;

 

7. Assist the Company's management in general strategy consultation and new
business development, acquisitions, corporate restructuring, and advise the
Company on other ad-hoc matters as appropriate, including, but not limited to,
assisting with public company requirements and SEC compliance;

 

8. Assist the Company in identifying potential financings (debt or equity) by
means of a commercial loan and/or other sources, for such capital
("Arrangement"); or, through a merger, reverse merger, share exchange, asset
purchase, asset sale; or, otherwise ("Acquisition") for the Company; and/or

 

9. Assist the Company in identifying potential partners, joint ventures,
licensing arrangements and/or otherwise.

 

10. Review and assist Company in drafting certain agreements or contracts as may
be requested by the Company from time to time;

 

11. Assist Company in handling creditor negotiations, drafting applicable
contract amendments, modifications, and/or debt settlements, including, but not
limited, structure payment plans and other relevant options;

 



 40

 



 

12. Assist corporate counsel on outstanding lawsuits and other applicable
situations in which a representative of the Company needs to assist;

 

In connection with rendering the above consulting services, Consultant shall do
no more then identify, and if asked to by the Company, make introductions to,
potential business partners for the Company. Consultant shall not engage in
negotiations, or participate with the Company in negotiations for investor
capital, and Consultant shall in no manner undertake any action which might be
construed as the participation in any offer or sales of a security, or might be
construed as the rendering of advice in connection with any decision to invest
in a security, or might be construed as acting as a broker or dealer or
investment adviser under applicable State or Federal Securities Laws.
Additionally, Consultants' review of any agreements, contractors or securities
filings is not to be construed as the providing of legal advice to the Company,
and no action taken by Consultant should be construed as being an action that
would otherwise be one taken by a lawyer, certified public accountant or
registered broker-dealer.

 

SCHEDULE I

 

TERMS OF COMPENSATION

 

Pursuant to the Consulting Services to be rendered by the Consultant as set
forth in Exhibit A herein in this Agreement, Consultant shall be entitled to
receive compensation as follows:

 

1. COMPENSATION. As compensation for the services rendered pursuant to this
Agreement, the Company shall pay the Consultant during the Initial Term a total
sum of Two Hundred Forty Thousand and No/100 Dollars (USD $240,000.00), due and
payable in equal monthly payments of Ten Thousand Dollars (USD $10,000.00), to
be paid on the 1st business day of each month, starting on the date of execution
of this Agreement. In the event one or more payments to the Consultant is not
made within thirty (30) business days of the due date, then Consultant may elect
in writing to require the Company to make such payment in the form of shares of
restricted common stock of the Company, pursuant to the terms and conditions of
the Company's Stock Option Plan then in effect. Any and all payments due and
payable to Consultant in the form of cash and/or stock compensation as set forth
hereinabove shall be paid to Birch First Advisors, LLC and/or assigns.
Notwithstanding the forgoing, Consultant shall also be entitled to any and all
payments set forth in the Amended and Restated Redeemable Note No.2. pursuant to
the terms of the First Amendment to the Original Settlement Agreement, dated
even date herewith.

 

2. STOCK PURCHASE WARRANT. Upon execution of this Agreement by each of the
parties hereto, Company shall grant to the Contractor a warrant to purchase a
certain number of shares of common stock of the Company on the terms and
condition set forth in an executed warrant agreement substantially in the form
attached hereto as Exhibit E.

 

3. EXPENSE REIMBURSEMENT. Company shall reimburse the Consultant for all
pre-approved reasonable travel, entertainment, and other expenses, including but
not limited to, third-party services, incurred or paid by the Consultant in
connection with, or related to, the performance of its duties, responsibilities
or services under this Agreement, upon presentation by the Consultant of
documentation, expense statements, vouchers, and such other supporting
information as the Company may request, or as may be consistent with standard
Company practices. Consultant shall obtain prior written approval from Company
before incurring any individual expenses exceeding $500.00. Consultant shall
submit on or before the 10th day of each month expense reimbursement reports for
expenses incurred by Consultant for the preceding month. Company shall reimburse
Consultant within twenty (20) business days of receipt of such expense
reimbursement reports by the Company each month.

 



 41

 



 

EXHIBIT E

 

WARRANT NO. 2

 

WARRANT AGREEMENT

 

NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK FOR WHICH THIS WARRANT IS
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.

 

WARRANT TO PURCHASE COMMON STOCK

EXERCISE PRICE: $0.001 PER SHARE

 

Warrant Certificate Number: W-BFA-1 

Number of Shares of Common Stock: Twenty-Four Million (24,000,000) Shares  

Date of Issuance: May 18, 2016 

Expiration Date: May 18, 2019 at 5:00 PM, New York Time

 

ELITE DATA SERVICES, INC. (OTCBB:DEAC), a Florida corporation (the "Company"),
hereby certifies that, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, BIRCH FIRST ADVISORS LLC, a
Delaware limited liability and/or assigns, the registered holder hereof or its
permitted assigns (the "Holder"), is entitled, subject to the terms set forth
below, to purchase from the Company, at the Exercise Price (as defined below)
then in effect, upon surrender of this Warrant to Purchase Common Stock
(including any Warrants to Purchase Common Stock issued in exchange, transfer or
replacement hereof, the "Warrant"), at any time or times on or after the
Issuance Date, but not after 5:00 p.m., New York time, on May 18, 2019 (the
"Expiration Date"), Twenty-Four Million (24,000,000) fully paid nonassessable
shares of Common Stock (as defined below) (the "Warrant Shares"). Except as
otherwise defined herein, capitalized terms in this Warrant shall have the
meanings set forth in Section 13. This Warrant is issued pursuant to that
certain First Amendment to the Settlement Agreement and Stipulation (the
"Settlement Agreement") dated as of May 18, 2016 by and among the Company and
the original Holder hereof.

 



 42

 



 

1. EXERCISE OF WARRANT.

 

(a) Mechanics of Exercise.Subject to the terms and conditions hereof, this
Warrant may be exercised by the Holder on any day on or after the first month
anniversary date after the Issuance Date, in whole or in part, subject to a
vesting period equal to One Million (1,000,000) shares per month for each month
the Advisory Agreement dated May 18, 2016 remains in effect with the Holder (if
the Advisory Agreement is terminated early, the Holder shall be entitled to only
the number of shares vested as of such termination date, and otherwise forfeit
the remaining number of shares not vested), by delivery of a written notice, in
the form attached hereto as Exhibit A (the "Exercise Notice"), of the Holder's
election to exercise this Warrant. The Holder shall be required to deliver the
original Warrant in order to effect an exercise hereunder. Execution and
delivery of the Exercise Notice with respect to less than all of the Warrant
Shares shall have the same effect as cancellation of the original Warrant and
issuance of a new Warrant evidencing the right to purchase the remaining number
of Warrant Shares. On or before the fifth (5th) Business Day following the date
on which the Company has received the Exercise Notice, the Company shall
transmit an acknowledgment of confirmation of receipt of the Exercise Notice to
the Holder and the Company's transfer Agent ("Transfer Agent"). On or before the
tenth (10th) Business Day following the date on which the Company has received
the Exercise Notice (the "Share Delivery Date"), the Company shall issue in book
position, registered in the Company's share register in the name of the Holder
or its designee, for the number of shares of Common Stock to which the Holder is
entitled pursuant to such exercise. Upon delivery of the Exercise Notice, the
Holder shall be deemed for all corporate purposes to have become the holder of
record of the Warrant Shares with respect to which this Warrant has been
exercised, irrespective of the date such Warrant Shares are evidencing such
Warrant Shares, as the case may be. If this Warrant is submitted in connection
with any exercise pursuant to this Section 1(a) and the number of Warrant Shares
represented by this Warrant submitted for exercise is greater than the number of
Warrant Shares being acquired upon an exercise, then the Company shall as soon
as practicable and in no event later than three (3) Business Days after any
exercise and at its own expense, issue a new Warrant (in accordance with Section
IV) representing the right to purchase the number of Warrant Shares purchasable
immediately prior to such exercise under this Warrant, less the number of
Warrant Shares with respect to which this Warrant is exercised. No fractional
shares of Common Stock are to be issued upon the exercise of this Warrant, but
rather the number of shares of Common Stock to be issued shall be rounded down
to the nearest whole number.

 

(b) Exercise Price. For purposes of this Warrant, the ("Exercise Price") means
$0.001 per share for the total amount of the Warrant Shares granted to Holder in
this Warrant.

 

(c) Payment of Exercise Price. Within two (2) Trading Days of the date of the
Exercise Notice, the Holder shall make payment to the Company of an amount equal
to the applicable Exercise Price multiplied by the number of Warrant Shares as
to which this Warrant is being exercised (the "Aggregate Exercise Price") in
cash or by wire transfer of immediately available funds. In lieu of such cash
payment, the Holder may also exercise the Warrant by delivery to the Company a
written note of an election to effect a cashless exercise for Warrant Shares in
whole or in part, pursuant to this Section 1(c) (the "Cashless Exercise"). To
the effect a Cashless Exercise, the Holder will surrender this Warrant for that
number of shares of Common Stock determined by multiplying the number of Warrant
Shares to which it would otherwise be entitled by a fraction, the numerator of
which shall be the difference between (i) the then current Market Price of a
share of the Common Stock on the date of exercise, and (ii) the Purchase Price,
and the denominator of which shall be the then current Market Price per share of
Common Stock. In the event that this Warrant is not exercised in full
immediately prior to the end of the Exercise Period and at such time the then
current Market Price of a share of Common Stock is greater than the Purchase
Price, this Warrant shall be deemed automatically exercised as to the remaining
Warrant Shares at such time by Cashless Exercise without the delivery of any
written notice from the Holder.

 

(d) Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed.

 



 43

 



 

(e) Beneficial Ownership. The Holder shall not have the right to exercise this
Warrant, to the extent that after giving effect to such exercise, such Person
(together with such Person's affiliates) would beneficially own in excess of
4.99% (the "Maximum Percentage") of the shares of Common Stock outstanding
immediately after giving effect to such exercise. The Company shall be entitled
to rely on Holder's exercise notice as an indication that Holder will not,
pursuant to such exercise, exceed the Maximum Percentage. For purposes of the
foregoing sentence, the aggregate number of shares of Common Stock beneficially
owned by such Person and its affiliates shall include the number of shares of
Common Stock issuable upon exercise of this Warrant with respect to which the
determination of such sentence is being made, but shall exclude shares of Common
Stock which would be issuable upon (i) exercise of the remaining, unexercised
portion of this Warrant beneficially owned by such Person and its affiliates and
(ii) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company beneficially owned by such Person and its
affiliates (including, without limitation, any convertible notes or convertible
preferred stock or warrants) subject to a limitation on conversion or exercise
analogous to the limitation contained herein. Except as set forth in the
preceding sentence, for purposes of this paragraph, beneficial ownership shall
be calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended. For purposes of this Warrant, in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (1) the Company's most recent
Form 10-K, Form 10-Q, Current Report on Form 8-K or other public filing with the
Securities and Exchange Commission, as the case may be, (2) a more recent public
announcement by the Company or (3) any other notice by the Company or the
Transfer Agent setting forth the number of shares of Common Stock outstanding.
For any reason at any time, upon the written or oral request of the Holder, the
Company shall within two (2) Business Days confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Warrant, by the Holder and its affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. By written notice to
the Company, the Holder may from time to time increase or decrease the Maximum
Percentage to any other percentage not in excess of 9.99% specified in such
notice; provided that (i) any such increase will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company, and (ii)
any such increase or decrease will apply only to the Holder. The provisions of
this paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 1(e) to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
beneficial ownership limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.

 

2. REPRESENTATIONS.

 

(a)

By the Holder. The Holder represents and warrants to the Company as follows:

 

(i)

It is an "accredited investor" within the meaning of Rule 501 of the Securities
Act. This Warrant is acquired for the Holder's own account for investment
purposes and not with a view to any offering or distribution within the meaning
of the Securities Act and any applicable state securities laws. The Holder has
no present intention of selling or otherwise disposing of the Warrant or the
Warrant Shares in violation of such laws; and

 (ii)

The Holder has sufficient knowledge and expertise in financials and business
matters as to be capable of evaluating the merits and risk of its investment in
the Company. The Holder acknowledges that it has received all the information it
considers necessary or appropriate for deciding whether to make this investment.
The Holder understands that this investment involves a high degree of risk and
could result in a substantial or complete loss of its investment. The Holder is
capable of bearing the economic risks of such investment.

 



 44

 



 

(iii)

This Warrant has been authorized by all necessary corporate action of the Holder
and constitutes a valid and legally binding obligation of the Holder,
enforceable in accordance with its terms.

 (vi)

The Holder acknowledges that the Company has indicated that the Warrant and the
Warrant Shares have not been registered under the Securities Act by reason of
their issuance in a transaction exempt from registration requirements thereof,
and that the Warrant Shares will bear a legend stating that such securities have
not been registered under the Securities Act and may not be sold or transferred
in the absence of such registration or an exemption from such registration.

 

(b)

By the Company. The Company represents and warrants that:

 

(i)

It (A) is a corporation duly organized, validly existing and in good standing
under the laws of the state of its organization, (B) has all requisite power and
authority to conduct its business as now conducted and as presently contemplated
and to consummate the transactions contemplated hereby and (C) is duly qualified
to do business and is in good standing in each jurisdiction in which the
character of the properties owned or leased by it or in which the transaction of
its business makes such qualification necessary.

 (ii)

The execution, delivery and performance by the Company of this Warrant (A) has
been duly authorized by all necessary corporate action, (B) does not and will
not contravene the Company's charter or bylaws or any other organizational
document and (C) does not and will not contravene any applicable law or any
contractual restriction binding on or otherwise affecting the Company or any of
its properties or result in a default under any agreement or instrument to which
the Company is a party or by which the Company or its properties may be subject.

 (iii)

This Warrant has been duly executed and delivered by the Company, and is a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, moratorium and other laws affecting the rights of
creditors generally and general principles of equity.

 (iv)

Assuming the accuracy of the representations made by the Holder in Section 2
hereof, no authorization, consent, approval, license, exemption or other action
by, and no registration, qualification, designation, declaration or filing with,
any governmental authority is or will be necessary in connection with the
execution and delivery by the Company of this Warrant, the issuance by the
Company of the Warrant Shares, the consummation of the transactions contemplated
hereby, the performance of or compliance with the terms and conditions hereof,
or to ensure the legality, validity, and enforceability hereof.

 (v)

The Company has reserved solely for issuance and delivery upon the exercise of
this Warrant, such number of shares of Common Stock to provide for the exercise
in full of this Warrant.

 



 45

 



 

(vi)

Neither the Company, nor any of its Affiliates, nor any person acting on its or
their behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances that
would require registration, or the filing of a prospectus qualifying the
distribution, of this Warrant being issued hereby under the Securities Act or
cause the issuance of this Warrant to be integrated with any prior offering of
securities of the Company for purposes of the Securities Act.

 

7.

Shares to be Fully Paid. All Warrant Shares will, upon issuance in accordance
with the terms of this Warrant, be validly issued, fully paid, and
non-assessable and free from all taxes, liens, claims and encumbrances.

8.

Authorization and Reservation of Shares.During the Exercise Period, the Company
shall have duly authorized a sufficient number of shares of Common Stock, free
from preemptive rights and from any other restrictions imposed by the Company
without the consent of the Holder, to provide for the exercise in full of this
Warrant. The Company shall at all times during the Exercise Period reserve and
keep available out of such authorized but unissued shares of Common Stock such
number of shares to provide for the exercise in full of this Warrant.

9.

Listing. In connection with the Holder's exercise of Registration Rights
hereunder, the Company shall use its best efforts to promptly secure the listing
of the shares of Common Stock underlying Preferred Stock issuable upon exercise
of this Warrant upon each national securities exchange or automated quotation
system, if any, upon which shares of Common Stock are then listed or become
listed (subject to official notice of issuance upon exercise of this Warrant)
and shall maintain such listing for so long as any other shares of Common Stock
shall be so listed.

10.

Successors and Assigns. Except as expressly provided otherwise herein, this
Warrant will be binding upon any entity succeeding to the Company by merger,
consolidation, or acquisition of all or substantially all of the Company's
assets.

11.

Blue Sky Laws.The Company shall, on or before the date of issuance of any
Warrant Shares, take such actions as the Company shall reasonably determine are
necessary to qualify the Warrant Shares for, or obtain exemption for the Warrant
Shares for, sale to the Holder of this Warrant upon the exercise hereof under
applicable securities or "blue sky" laws of the states of the United States;
provided, however, that the Company shall not be required to qualify as a
foreign corporation.

12.

Rule 144 Reports. For so long as the Company is subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act the Company agrees to
use its best efforts to take all actions reasonably necessary to enable the
Holder to sell the Warrant Shares without registration under the Securities Act
within the limitations of the exemptions provided by Rule 144 under the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the SEC, including filing on a timely
basis all reports required to be filed by the Exchange Act. Upon the request of
the Holder, the Company shall deliver to the Holder a written statement as to
whether it has complied with such requirements.

 

 46

 

 

3. WARRANT HOLDER NOT DEEMED A STOCKHOLDER.

 

(a) Except as otherwise specifically provided herein, the Holder, solely in such
Person's capacity as a holder of this Warrant, shall not be entitled to vote or
receive dividends or be deemed the holder of share capital of the Company for
any purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, solely in such Person's capacity as the Holder of this Warrant,
any of the rights of a stockholder of the Company or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
stock, reclassification of stock, consolidation, merger, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the issuance to the Holder of the Warrant Shares
which such Person is then entitled to receive upon the due exercise of this
Warrant. In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of this Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.

 

(b) Transfer of Warrant. This Warrant may be transferred only upon the written
consent of the Company, which may be withheld in its sole discretion. No such
consent shall be required upon the transfer of this Warrant under the laws of
Descent. If this Warrant is to be transferred, the Holder shall surrender this
Warrant to the Company, whereupon the Company will forthwith issue and deliver
upon the order of the Holder a new Warrant, registered as the Holder may
request, representing the right to purchase the number of Warrant Shares being
transferred by the Holder and, if less then the total number of Warrant Shares
then underlying this Warrant is being transferred, a new Warrant to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred.

 

(c) Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Warrant,
the Company shall execute and deliver to the Holder a new Warrant representing
the right to purchase the Warrant Shares then underlying this Warrant.

 

(d) Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants representing in the aggregate the right to purchase the
number of Warrant Shares then underlying this Warrant, and each such new Warrant
will represent the right to purchase such portion of such Warrant Shares as is
designated by the Holder at the time of such surrender; provided, however, that
no Warrants for fractional shares of Common Stock shall be given.

 

(e) Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant, the Warrant Shares designated by the Holder which, when added to the
number of shares of Common Stock underlying the other new Warrants issued in
connection with such issuance, does not exceed the number of Warrant Shares then
underlying this Warrant), (iii) shall have an issuance date, as indicated on the
face of such new Warrant which is the same as the Issuance Date, and (iv) shall
have the same rights and conditions as this Warrant.

 



 47

 



 

4. NOTICES.

 

Any notice, statement or demand authorized by this Warrant Agreement or made by
the Warrant Agent or by the holder of any Warrant to or on the Corporation shall
be both 1) emailed to emailed to the Company as set forth herein, and 2)
delivered by hand or sent by registered or certified mail or overnight courier
service addressed (until another address is filed in writing by the Corporation
with the Warrant Agent) as follows:

 

Elite Data Services, Inc. 

Attn: Board of Directors 

4447. N Central Expressway

Ste.110-135 

Dallas, TX 75205

 

Any notice, statement, or demand authorized by this Agreement to be given or
made by the holder of any Warrant or by the Corporation to or on the Warrant
Agent shall be delivered by hand or sent be registered certified mail or
overnight courier service, addressed (until another address is filed in writing
by the Corporation with the Warrant Agent) as follows:

 

Birch First Advisors LLC

Attn: Pier S. Bjorklund, Manager 

121 S. Orange Avenue, Ste. 1500 

Orlando, FL 32801

 

5. AMENDMENT AND WAIVER.Except as otherwise provided herein, the provisions of
this Warrant may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Holder.

 

6. GOVERNING LAW.This Warrant shall be governed by and construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Warrant shall be governed by, the
internal laws of the State of Florida, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Florida or any
other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Florida.

 

7. FORUM SELECTION CLAUSE. Any dispute arising under or in connection with the
Warrant or related to the terms of this Agreement shall be subject to the
exclusive jurisdiction of the state of Florida located in Orlando, Florida, and
any dispute between the parties shall come within the jurisdiction of the court
in Orange County, Florida.

 

8. CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any person as the
drafter hereof. The headings of this Warrant are for convenience of reference
and shall not form part of, or affect the interpretation of, this Warrant.

 



 48

 



 

9. DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall submit the disputed determinations or arithmetic calculations via
facsimile within two (2) Business Days of receipt of the Exercise Notice giving
rise to such dispute, as the case may be, to the Holder. If the Holder and the
Company are unable to agree upon such determination or calculation of the
Exercise Price or the Warrant Shares within three Business Days of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within two (2) Business Days submit via facsimile (a) the
disputed determination of the Exercise Price to an independent, reputable
investment bank selected by the Company and approved by the Holder or (b) the
disputed arithmetic calculation of the Warrant Shares to the Company's
independent, outside accountant. The Company shall cause at its expense the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than ten Business Days from the time it receives the disputed
determinations or calculations. Such investment bank's or accountant's
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.

 

10. REMEDIES, OTHER OBLIGATIONS, BREACHES, AND INJUNCTIVE RELIEF. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant, at law or in equity (including a decree
of specific performance and/or other injunctive relief), and nothing herein
shall limit the right of the Holder to pursue actual damages for any failure by
the Company to comply with the terms of this Warrant.

 

11. TRANSFER. This Warrant may not be offered for sale, sold, transferred or
assigned without the written consent of the Company, which may be withheld in
its sole discretion, and only in compliance with applicable Federal and State
securities laws.

 

12. WARRANT AGENT. The Company shall serve as warrant agent under this Warrant.
Upon 30 days' notice to the Holder, the Company may appoint a new warrant agent.
Any corporation into which the Company or any new warrant agent may be merged or
any corporation resulting from any consolidation to which the Company or any new
warrant agent shall be a party or any corporation to which the Company or any
new warrant agent transfers substantially all of its corporate trust or
stockholder services business shall be a successor warrant agent under this
Warrant without any further act. Any such successor warrant agent shall promptly
cause notice of its succession as warrant agent to be mailed (by first class
mail, postage prepaid) to the Holder at the Holder's last address as shown on
the Warrant Register in addition to sending an email to to the address set forth
in Section 4 hereinabove or to such other email address as provided by the
Company.

 

13. CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:

 

"Bloomberg" means Bloomberg Financial Markets.

 

"Business Day" means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

 



 49

 



 

"Closing Bid Price" means, for any security as of any date, the last closing bid
price for such security on the Principal Market, as reported by Bloomberg, or,
if the Principal Market begins to operate on an extended hours basis and does
not designate the closing bid price, as the case may be, then the last bid price
of such security prior to 4:00:00 p.m., New York time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price of such security on the
principal securities exchange or trading market where such security is listed or
traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing bid price of such security in the over-the-counter market on the
electronic bulletin board for such security as reported by Bloomberg, or, if no
closing bid price is reported for such security by Bloomberg, the average of the
bid prices of any market makers for such security as reported in the "pink
sheets" by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.). If
the Closing Bid Price cannot be calculated for a security on a particular date
on any of the foregoing bases, the Closing Bid Price of such security on such
date shall be the fair market value as mutually determined by the Company and
the Holder. All such determinations to be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during the
applicable calculation period.

 

"Common Stock" means (i) the Company's shares of Common Stock, par value $0.0001
per share, and (ii) any share capital into which such Common Stock shall have
been changed or any share capital resulting from a reclassification of such
Common Stock.

 

"Eligible Market" means the Principal Market, The New York Stock Exchange, Inc.,
The American Stock Exchange or The NASDAQ Capital Market.

 

"Fundamental Transaction" means that the Company shall, directly or indirectly,
in one or more related transactions, (i) consolidate or merge with or into
(whether or not the Company is the surviving corporation) another Person, or
(ii) sell, assign, transfer, convey or otherwise dispose of all or substantially
all of the properties or assets of the Company to another Person, or (iii) allow
another Person to make a purchase, tender or exchange offer that is accepted by
the holders of more than the 50% of the outstanding shares of Common Stock and
Preferred Stock (not including any shares of Common Stock and Preferred Stock
held by the Person or Persons making or party to, or associated or affiliated
with the Persons making or party to, such purchase, tender or exchange offer),
or (iv) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person whereby such other Person acquires
more than the 50% of the outstanding shares of Common Stock and Preferred Stock
(not including any shares of Common Stock and Preferred Stock held by the other
Person or other Persons making or party to, or associated or affiliated with the
other Persons making or party to, such stock purchase agreement or other
business combination), (v) reorganize, recapitalize or reclassify its Common
Stock and Preferred Stock, or (vi) any "person" or "group" (as these terms are
used for purposes of Sections 13(d) and 14(d) of the Exchange Act) is or shall
become the "beneficial owner" (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock.

 

"Parent Entity" of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

 



 50

 



 

"Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

"Principal Market" means The OTC Bulletin Board.

 

"Registration Statement" means a registration statement on Form S-1, Form S-3,
or such other eligible registration form as determined in the sole discretion of
the Company, which registers the resale of the Warrant Shares pursuant to Rule
415 promulgated under the Securities Act.

 

"Securities Act" means the Securities Act of 1933, as amended.

 

"Successor Entity" means the Person (or, if so elected by the Holder, the Parent
Entity) formed by, resulting from or surviving any Fundamental Transaction or
the Person (or, if so elected by the Holder, the Parent Entity) with which such
Fundamental Transaction shall have been entered into.

 

"Trading Day" means any day on which the Common Stock are traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock are then traded; provided that
"Trading Day" shall not include any day on which the Common Stock are scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock are suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 5:00 p.m., New York time).

 

[Signature Page to Follow]

 



 51

 



 

INWITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 

 

 

ELITE DATA SERVICES, INC.

A Florida Corporation

 

    By:

/s/ Charles Rimlinger

 

 

 

Charles Rimlinger

 

 

 

Chief Executive Officer

 



 



 52

 



 

EXHIBITA

 

EXERCISE NOTICE

 

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

 

ELITE DATA SERVICES, INC.

 

The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock ("Warrant Shares") of Elite Data Services Inc., a
Florida corporation (the "Company"), evidenced by the attached Warrant to
Purchase Common Stock (the "Warrant"). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

 

1. Payment of Exercise Price. The holder shall pay the Aggregate Exercise Price
in the sum of $___________________ to the Company in accordance with the terms
of the Warrant.

 

2. Delivery of Warrant Shares. The Company shall deliver to the Holder
_______________ Warrant Shares in accordance with the terms of the Warrant.

 

3. Confirmation. Please send confirmation of receipt of this Exercise Notice to
the following facsimile number: ______________________ or email address:
____________________.

 

Date: ____________ __, ______

 

_____________________________

            Name of Registered Holder

 

By: __________________________

Name: ________________________

Title: _________________________

 



 53

 



 

EXHIBIT F

 

ASSIGNMENT OF 

AMENDED AND RESTATED CONVERTIBLE REDEEMABLE NOTE NO. 2

 

THIS ASSIGNMENT made this 18th day of May 2016, by and between BIRCH FIRST
ADVISORS LLC., a Delaware limited liability company("Assignor"), and BIRCH FIRST
CAPITAL FUND LLC.,a Delaware limited liability company ("Assignee"):

 

ARTICLE I

ASSIGNMENT OF CONVERTIBLE REDEEMABLE NOTE

 

Pursuant to Section 5 of the executed First Amendment to the Settlement
Agreement (the "First Amendment") dated May 18, 2016 by and between ELITE DATA
SERVICES INC. (OTC:DEAC) (the "Issuer") and Assignor and Assignee, jointly and
severally, and other good and valuable consideration in hand paid by the
Assignee to the Assignor, receipt of which is hereby acknowledged, Assignor
hereby assigns to the Assignee all of its right, title and interest in and to
that certain Amended and Restated Convertible Redeemable Note No.2 (the "Note
No.2") entered into on May 18, 2016 by and between the Issuer (also referred to
as the "Maker"), and Assignor (also referred to as the "Holder"), in the
original principal amount of Three Hundred Thousand Dollars (USD $300,000). The
Note No.2 issued to Assignor has not been repaid and consists of the original
principal amount plus accrued and unpaid interest.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE ASSIGNOR

 

Assignor hereby represents and warrants in all material respects to Assignee,
with the intent that it will rely thereon in entering into this Agreement and in
approving and completing the transactions contemplated hereby, that:

 

Section 2.1 Authority; Due Authorization

 

The Assignor has the full right, power and authority to execute and deliver this
Agreement, to consummate the transactions contemplated hereby and thereby and to
perform its obligations hereunder and thereunder. The execution and delivery by
the Assignor of this Agreement, the performance by the Assignor of its
obligations hereunder and thereunder, including the delivery of the Closing
Deliverables, have been duly and validly authorized by all necessary action in
respect thereof. No other proceedings on the part of the Assignor are necessary
to authorize the execution and delivery of this Agreement and the performance by
the Assignor of its obligations hereunder or thereunder. This Agreement has
been, or, when executed will be, duly executed and delivered by the Assignor.
This Agreement constitutes valid and binding obligations of the Assignor,
enforceable against it in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, moratorium, reorganization and similar laws
affecting creditor's rights generally and to general equitable principles.

 

Section 2.2 Indemnification

 

Assignor agrees to indemnify and save harmless Assignee and the Company from and
against any and all claims, demands, actions, suits, proceedings, assessments,
judgments, damages, costs, losses and expenses, including any payment made in
good faith in settlement of any claim (subject to the right of Assignor to
defend any such claim), resulting from the breach by Assignor of any
representation or warranty made under this Agreement or from any
misrepresentation in or omission from any certificate or other instrument
furnished or to be furnished by Assignor hereunder.

 

Section 2.3 Consideration

 

Assignor represents that good and valuable consideration was paid for the Note
No. 2 on or about the original issuance date thereof and that such amount has
not been repaid except as otherwise set forth herein.

 



  

 

 



ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE ASSIGNEE

 

Assignee hereby represents and warrant in all material respects to Assignor,
with the intent that it will rely thereon in entering into this Agreement and in
approving and completing the transactions contemplated hereby, that:

 

Section 3.1 Authority; Due Authorization

 

The Assignee has the full right, power and authority to execute and deliver this
Agreement, to consummate the transactions contemplated hereby and thereby and to
perform its obligations hereunder and thereunder. The execution and delivery by
the Assignee of this Agreement, the performance by the Assignee of its
obligations hereunder and thereunder, including the delivery of the Closing
Deliverables, have been duly and validly authorized by all necessary action in
respect thereof. No other proceedings on the part of the Assignee are necessary
to authorize the execution and delivery of this Agreement and the performance by
the Assignee of its obligations hereunder or thereunder. This Agreement has
been, or, when executed will be, duly executed and delivered by the Assignee.
This Agreement constitutes valid and binding obligations of the Assignee,
enforceable against it in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, moratorium, reorganization and similar laws
affecting creditor's rights generally and to general equitable principles.

 

Section 3.2 Indemnification

 

Assignee agrees to indemnify and save harmless Assignor from and against any and
all claims, demands, actions, suits, proceedings, assessments, judgments,
damages, costs, losses and expenses, including any payment made in good faith in
settlement of any claim (subject to the right of Assignee to defend any such
claim), resulting from the breach by Assignee of any representation or warranty
made under this Agreement or from any misrepresentation in or omission from any
certificate or other instrument furnished or to be furnished by Assignee
hereunder.

 

ARTICLE IV

MISCELLANEOUS

 

Section 4.1 Survival of Representations, Warranties and Agreements

 

The representations, warranties and covenants in this Agreement, including any
rights arising out of any breach of such representations and warranties, shall
survive the Closing for a period of two years.

 

Section 4.2 Transfer; Successors and Assigns

 

The provisions of this Agreement shall inure to the benefit of, and shall be
binding upon, the successors and permitted assigns of the parties hereto;
provided, however, that this Agreement not be assigned in the absence of the
prior written consent of both Assignee and Assignor.

 



 55

 



 

Section 4.3 Governing Law

 

This Agreement and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Florida, without giving effect to principles or conflicts of law.

 

Section 4.4 Counterparts

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one instrument.
This Agreement may be executed by facsimile signature and/or a scan of any such
signature into electronic format.

 

Section 4.5 Titles and Subtitles

 

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

Section 4.6 Notices

 

Except as may be provided herein, all notices, requests, waivers and other
communications under this Agreement shall be in writing and shall be
conclusively deemed delivered and effective (i) when hand delivered to the other
party, (ii) five business days after being sent by registered or certified mail,
return receipt requested, postage prepaid, (iii) one business day after being
sent via a reputable nationwide overnight courier service guaranteeing next
business day delivery, (iv) via electronic mail or (iv) in the case of a
facsimile transmission, upon transmission thereof by the sender and the issuance
by the transmitting machine of a confirmation slip confirming that the number of
pages constituting the notice have been transmitted without error; provided,
however, that the sender shall contemporaneously mail a copy of the notice to
the addressee by the method provided for in (i) or (ii) above, but such mailing
shall in no way alter the time at which the notice sent by facsimile
transmission is deemed received, in each case to the intended recipient as set
forth below:

 

If to the Assignor, to:

 

BIRCH FIRST ADVISORS LLC 

121 S. Orange Avenue, Ste. 1500

Orlando, Florida 32801

 

If to the Assignee, to:

 

BIRCH FIRST CAPITAL FUND LLC 

c/o Birch First Capital Management LLC

121 S. Orange Avenue, Ste. 1500

Orlando, Florida 32801

 

 56

 

 

Section 4.8 Fees and Expenses

 

Except as otherwise expressly provided herein, the Assignor and Assignee will
each pay their own respective costs and expenses in connection with the
negotiation, preparation, execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, including, but not limited
to, attorneys' fees, accountants' fees and other professional fees and expenses.

 

Section 4.9 Amendments and Waivers

 

Any term of this Agreement may be amended, only in writing signed by the
Assignor and the Assignee.

 

Section 4.10 Severability

 

If one or more provisions of this Agreement are held to be unenforceable under
applicable law, the parties agree to renegotiate such provision in good faith.
In the event that the parties cannot reach a mutually agreeable and enforceable
replacement for such provision, then (a) such provision shall be excluded from
this Agreement, (b) the balance of the Agreement shall be interpreted as if such
provision were so excluded and (c) the balance of the Agreement shall be
enforceable in accordance with its terms

 

Section 4.11 Delays or Omissions

 

No delay or omission to exercise any right, power or remedy accruing to any
party under this Agreement, upon any breach or default of any other party under
this Agreement, shall impair any such right, power or remedy of such
non-breaching or non-defaulting party nor shall it be construed to be a waiver
of any such breach or default, or an acquiescence therein, or of or in any
similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Agreement or by law or otherwise afforded to any party, shall be cumulative
and not alternative.

 

Section 4.12 Entire Agreement

 

This Agreement constitutes the entire agreement between the parties hereto
pertaining to the subject matter hereof, and any and all other written or oral
agreements relating to the subject matter hereof existing between the parties
hereto are expressly canceled.

 

[SIGNATURE PAGE FOLLOWS]

 



 57

 



 

IN WITNESS WHEREOF, the Assignor has executed this agreement on the date first
stated above.

 

ASSINGOR

 

 

BIRCH FIRST ADVISORS LLC

 By:

/s/ Pier S. Bjorklund

 

 

Pier S. Bjorklund

 

 

Managing Director

 

 

 

 

ASSIGNEE

 

BIRCH FIRST CAPITAL FUND LLC

 

By:

Birch First Capital Management LLCIts:

Manager

 By:

/s/ Pier S. Bjorklund

Pier S. Bjorklund

Managing Director

 

AGREED AND ACCEPTED BY:

 

ISSUER

 

ELITE DATA SERVICES INC.

 By:

/s/ Charles Rimlinger

Charles Rimlinger

Chief Executive Officer

Dated: May 18, 2016



 

 

58

--------------------------------------------------------------------------------